Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 1 of 112

David Miller

From: Dubuque Glass Co <brett@dbqglass.com>
Sent: Thursday, October 5, 2017 2:13 PM

To: beerls@tds.net

Subject: Estimate from Dubuque Glass Co

 

 

 

 

Larry Beer
610 10th St
Fennimore, WI. 53809

Thank you for giving us an opportunity to take care of your service needs.

Below and attached is your estimate for the services you requested. Should you have any questions or concerns, please
feel free to call us at (563)582-5475

We Propose to:
Furnish and Install new Patio storm panels/windows and re-screen 11 window screens.

For the sum of: $4,632.80

This proposal is subject to revision if not accepted within 30 days after date. Down payment of 50% is required prior to
ordering materials.

Progress Payment consisting of 90% of value of all materials furnished and work performed during the month is to be
paid us on or before the 10th of the following month. Balance has to be paid in full within 10 days after completion of
our contract. Outstanding balances after completion will be charged 1.5%(18% annually) interest per month until paid
in full. This proposal, if accepted, is subject to the approval of the Credit Department of Dubuque Glass Co., Inc.

Thank you for the opportunity to quote this work. We will be awaiting your acceptance of this proposal. Please return
one signed copy of this Proposal for our files if you wish to proceed with this work.

** Anything not SPECIFICALLY mentioned in the above description is not included and will be considered extra or by
others. Dubuque Glass is not responsible for washing windows after installed.**

**Please note if down payment made with credit card, 10 days after work is completed outstanding balances will be
billed to credit card on account if payment not received.**

Thank You,

Dubuque Glass Co
(563)582-5475

801 Cedar cross Rd
Dubuque, IA 52003

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 2 of 112
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 3 of 112

a TOALE 801 CEDAR CROSS RD f
DUBUQUE satauE iowa £2003 Invoice
LASS PHONE (563) 582-5475

 

 

 

Y COMPANY FAX (563) 582-6113 Date Invoice #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/6/2017 1780
Bill To Ship To
Larry Beer
home
610 LOth St
Fennimore, WI 53809
P.O. No. Terms Project
NET 10
Quantity Description Rate Amount
i | Estimate charge 280.38 28().38
4
Un
Tn \Y 4 of
Total $300.00
Sales Tax (7.0%) $19.62
Payments/Credits $0.00
Balance Due $300.00

 

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 4 of 112

Connely & Sons, LLC

DNV G ee dU mus em mate po cere (are
eae) Corer (Bical @/eacsies eure Beau htt nya
ai ey- Bic} E Oye
cor

licensed & Insised

     
       

 

 

PROPOSAL
TO: Larry Beer Project: hail damage fascia
Larry Beer
610 10th Street Date: 9/8/2017

Fennimore, W1 53809

We propose to furnish all materials, equipment, and labor, subject to any exclusions listed below,
required to complete the following:
1. Hail damage fascia $775.00

Description of Services:
Remove and replace damaged fascia house and garage.

Subtotal: $775.00
*0% Tax: S0.00
TOTAL: $775.00

Terms and Conditions

50% paid before work can begin.
Weekly progress billing based upon % of completion.

EXCLUSIONS:
Anything outside of the above detailed Scope of Work.
Prices good for 30 days.

Connely & Sons LLC - 1420 Garfield Street - Ferinimore, W! 53809
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 5 of 112

Round fire-ring cover

Sand, prime, refinish with two coats paint round fire-ring cover as per Travelers estimate from request of
Larry Beer at re-inspection.

10. Painter - per hour 2.00 HR 23.00 0.00 46.00 (0.00) 46.00

Two additional labor hours to repaint round cover

11. (Material Only) Latex paint - per gallon 1.00 EA 40.02 0.00 40.02 (0.00) 40.02
$37.02 for paint and $3 sandpaper

Expenses : Labor $46.00 Material $40.02 Tax 4.73

Total $90.75
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 6 of 112

a: Tools & Home impro... » 4 inch rain cap

£N Hella, larcy a
Departments Browsing History larry's Amazon.com Account & Lists Orders Try Prime Cart

Tools & Home Improvement Best Sellers Deals &Savings Giftldeas = Power&Hand Tools Lehting & Ceiling Fens Kitchen & Bath Fixtures © Smart Home

FAN $10 & Under with FREE Shipping “*  snopnow:

 

« Back to results

 

Noritz Share
Noritz RC4 4-Inch
Diameter Rain Cap Qy: 1 v
Stainless Steel Single
Wall Venting Add a Protection Plan:
2 customer reviews [24 Year Protection for $8.09
(1 5-Year Protection for $3.62
List Price: $84.56
Price: = & FREE Shipping. [ i _ Addtocort |
JOtdi5

 

You Save: $22.65 (29%)

; . : Tun ert t-Ctick ordering for this browser
Sot $50 off instantly: Pay $8.93 upan , :

approval for the Amazon Rewards Visa
Card. Ship to:

| Try Fast, Free Shipping lancaster, 53813

Only 4 left in stock (more on
the way). Add to List

Arrives before Christmas. Choose
delivery option in checkout.

Want it Thursday, Dec. 14? Order within Other Sellers on Amazon
18 hrs 11 mins and choose One-Day
Shipping at checkout Datzils

Ships from and sold by Amazon.com.
Gift-wrap available.

Color: Iron $48.94 Add to Cart
+ $9.99 shipping
Sold by: Buildcorn

 

Roll over image to zoom fn

$54.75 j Add to Cart |
+ Free Shipping
Sald by: YouRemodet

+ Noritz Tankless Water Heater Vent
Rain Cap, Single Wall, 4 In. Diameter,

Stainless Steel $61.87 [Add to cart |

 

« Quick snap connection + Free Shipping

« The product is manufactured in United Sold by: Need Plumbing Supplies
States

« Unique gasket-tight seal New (9) from $44.99 & FREE shipping.

« Quick snap connection

» Superior design Have one to sell? Sail on Amazon

» Easy connect

Line up: 3-Inch, 4-Ineh and 5-Inch

> Sea more product cetaiis c]
New (9) from $44.99 & FREE shipping.
-T.o5 ofp
Report incorrect produc? information.

Packaging may reveal contents. Choose Thermostat
Conceal Package at checkout. vt 7 z
"i . timer switch
Discover new and Multifunctlonal temperature socke
innovative products controfler with digital lcd display prob...
4

Shop the latest tools and

KL heme Improvement $24.99 =.
products from taday's Ad feedback
brightest startups on

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 7 of 112

Remove and Replace 4” furnace rain cap stainless steel single wall vent termination.
Service call $75.00

Labor .5 hours @ $40.00/hr = $20.00

Cap $58.93

Sub total $153.93

Sales tax $8.47

Grand total $162.40
(hy) ; 4 Laphev TBs OSO8-wme Document #: 29-19 Filed: 03/13/20 Page 8 of 112

FES jy ts st

Fenn pave Wis £3F04

Bate Constr diy, LD 10641 0¥ harry Beer.
TO: __ |E/0 dott sf

Fennimore Wis 53809
i GOS - 62A-CK 55

MET! Wy TYOUR WORK ORDER OUR BID NO, — dl
M0 12 | |

 

 

 

 

 

 

 

 

  

Pszr Eeleson Garage Dror peindon Bite Jk Read Suing. 90.00
ov XY
/ WH x ¥" ¥ ae |
xox 8! oe
yet (lear (ledar
dy x1 KE’
“yx 1 XY?

Qs

Co fear Pan @ .

 

/
a
i

ae

ra fil 3 5 amb Eteron.
Prim r La . Net Is Screws aul ke _ _
Stain Gh rede c(h car _. fae

fol ar ' ~ a - 330. 60
Aabor 6 00.00.
BS Baar Coe Spiele a OT. BS

Se | = a Ab Ht, SF. |

Ail Mctorial is guarantend to be as spocHicd, and the abeve work was performed in accordance with the drawings and specifications
provided for the abeve work and was compicted in a substantial workmaniike manner for the agreed sum of

 

 

 

 

Se eS —— —. =~... Dollars ($ cau)
This is a [ ] Partial ( | Full invoice due and payable By: sacs a saeece sree iceecill''s
Month Day Year
in accordance with our {| Agveamernt i | Proposal Mo... Dated 2 oot,
Month Day Year

NG3822 racy re
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20

Page 9 of 112

 

 

COLLISION SPECIALISTS SSE INC
415 JEFFERSON ST FENNIMORE WI 53809
PHONE 608-822-4171
SPECIALIZING IN COLLISION REPAIR SINCE 1967
TAX ID XX-XXXXXXX

 

 

 

Owner

Owner:
Address:

City State Zip:
Email:

Claim #:

_ Inspection

Inspection Date:

City State Zip

Company

Contact
Address

City State Zip
Email

Repairer

Repairer
Address

City State Zip

Email:

*“* PRELIMINARY ESTIMATE ***

LARRY BEER

610 10TH ST
Fennimore, WI 53809
beerls@tds.net

GARAGE DOOR

09/07/2017 10:05 AM
: Fennimore, WI 53809

_ COLLISION SPECIAILISTS SSE,

“INC

: JEFF HAGEN

: 415 JEFFERSON ST
: Fennimore, WI 53809

Home/Evening:
FAX:

Insured Policy # :

Inspection Type:
FAX:

Appraiser License # :

Work/Day:
FAX:

: COLLISIONSPECIALISTS@YAHOO.COM

: Collision Specialists SSE, Inc
: 415 Jefferson St

: Fennimore, WI 53809
collisionspecialists@yahoo.com

Target Complete Date/Time:

| Vehicle

Other - GARAGE DOOR

Lic Expire:
Veh Insp# :
Condition:

Ext. Color
Ext. Refinish

Options

> WHITE
: Two-Stage

Contact:
Work/Day:
FAX:
Work/Day:

Days To Repair:

VIN:

Mileage Type:
Code:

Int. Color:

Int. Refinish:

09/07/2017 10:05 AM

(608)822-6858

(608)822-4171
(608)822-7124

Jeff Hagen
(800)613-4259
(608)822-7124

00000000000000000
Actual
T999Z5

Two-Stage

 

 

 

09/07/2017 10:11 AM

Page 1 of 3
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 10 of 112

Olher - GARAGE DOOR
Claim #: GARAGE DOOR

09/07/2017 10:05 AM

 

 

 

 

| Damages _ . oo . .
Line Op Guide MC Description MFR.Part No. Price ADJ% B% Hours R
1 ob Garage/House Door _ Refinish 2.0* RF*
>> PAINT BOTH SIDE OF DOOR AND TRIM
2 N Garage/House Door _— Additional Labor 1.5* SM*
>> SAND AND PREP NEW DOOR AND TRIM FOR GLASS
2 Items
| Estimate Total & Entries _ a ; - ;
Paint & Materials 2.0 Hours @ $38.00 $76.00
Parts & Material Total $76.00
Tax on Parts & Material @ 5.500% $4.18
Labor Rate Replace RepairHrs Total Hrs
Hrs
Sheet Metal (SM) $58.00 1.5 1.5 $87.00
Mech/Elec (ME) $75.00
Frame (FR) $75.00
Refinish (RF) $58.00 2.0 2.0 $116.00
Labor Total 3.5 Hours $203.00
Tax on Labor @ 5.500% $11.17
Gross Total $294.35
Net Total $294.35

Alternate Parts C/00/00/00/00/00 CUM 00/00/00/00/00 Zip Code: 53809 Default
SPPL Yes Zip Code: 00000 Default

Rate Name Default

Audatex Estimating 8.0.225 ES 09/07/2017 10:11 AM REL 8.0.225 DT 08/01/2017 DB 09/01/2017
© 2017 Audatex North America, Inc.

 

THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF ONE OR MORE REPLACEMENT
PARTS SUPPLIED BY A SOURCE OTHER THAN THE MANUFACTURER OF YOUR MOTOR
VEHICLE. WARRANTIES APPLICABLE TO THESE REPLACEMENT PARTS ARE PROVIDED BY
THE MANUFACTURER OR DISTRIBUTOR OF THE REPLACEMENT PARTS RATHER THAN BY THE
MANUFACTURER OF YOUR MOTOR VEHICLE.

Op Codes

 

*

= User-Entered Value
NG = Replace NAGS

UE = Replace OE Surplus
EU = Replace Recycled
UM= Replace Reman/Rebuilt

A

L

= Labor Matches System Assigned Rates E = Replace OEM
EC = Replace Economy

ET = Partial Replace Labor
TE = Partial Replace Price

= Refinish

OE = Replace PXN OE Srpls

EP = Replace PXN

PM= Replace PXN Reman/Reblt
PC = Replace PXN Reconditioned

 

09/07/2017 10:11 AM

Page 2 of 3
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 11 of 112

Other - GARAGE DOOR
Claim #: GARAGE DOOR

09/07/2017 10:05 AM

 

UC = Replace Reconditioned TT = Two-Tone SB = Sublet Repair

N= Additional Labor BR = Blend Refinish | = Repair

IT = Partial Repair CG= Chipguard RI = R &1 Assembly

P = Check AA = Appearance Allowance RP = Related Prior Damage

 

This report contains proprietary information of Audatex and may not be disclosed to any third party (other than
the insured, claimant and others on a need to know basis in order to effectuate the claims process) without

CA ul da tex Audatex's prior written consent.

a Soler Company

 

 

—
Ne lO © 2017 Audatex North America, Inc. Sole fa
AUDATEX is a trademark owned by Audatex North America, Inc. All rights reserved. =

 

 

09/07/2017 10:11 AM Page 3 of 3
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 12 of 112

 

7 = Proposal )
Goodman Gutters, Lic

Seamless Aluminum Gutters
1920 8th Street, Fennimore, W! 53809

Phone 608-535-9111

E-mail: goodmanguttersllc@gmail.com * www.goodmangutters.com

 

 

 

 

 

 

 

 

 

PROPOSAL SUBMITTED TO PHONE DATE
,. 0 ae oo eae? f pry
I2idy Ke ew ds OG Sas DL2L2

STREET } — JOB NAME
fe foLlO™ LO th Sb

CITY, STATE, AND ZIPCODE JOB LOCATION

FEM BIEDRL , HO SBSCG
ARCHITECT DATE OF PLANS JOB PHONE

 

 

We hereby submit specifications and estimates for:
OBR SK Shy le Cet k Leheee

e824 Beer Meee UT hile,

iS) Hit.
Stop 9"

 

 

Ap?

YY?

BART

 

 

& WAG tie

 

Hesié.

en © MAT

 

 

RY Fast
fe! Ane
Cp Srey
Dae |
a Shp
i ect

 

 

 

Payment to be made as follows:

We Propose hereby to furnish material and labor - complete in accordance with above specifications, for the sum of:

Q, a
SACD rengret, Lascut:

: ene op
dollars ($ zi, CXe ws )

 

 

 

 

NOTICE GF WEN RIGHTS

AS REQUIRED BY THE WISCONSIN LIEN LAW, GOOOMSN GUTTERS HERESY NOTIFIES BUYER THAT PERSONS OR
COMPANIES FLIRNISHING LABOR OR MATERIAL FOR THE CONSTRUCTION ON BUYER'S LAND MAY HAVE LIEN RIGHTS
ON THAT LAND AND ON THE SUILDINGS ON THAT LAND IF THEY ARE NOT FAID-FOR SUCH LASOR OR MATERIALS
THOSE ENTITLED TO LIEN RIGHTS, IN ADDITION TO GOCDMAN GUTTERS ARE THOSE WHO CONTRAOT DIRECTLY WITH
THE BUYER OR THOSE WHO GIVE THE BUYER NOTICE WITHIN 60 DAYS AFTER THEY FIRST FURNISH LABOR OR
MATERIALS FOR CONSTRUGTION ACCORDINGLY, THE BUYER WILL PROBABLY RECEIVE NOTICES FROM THOSE WHO
FURNISH LASOR OR MATERIALS FOR THE CONSTAYCTION AND SHOULD GIVE A COPY OF EACH NOTICE RESSIVED TO
KIS MORTGAGE LENDER, IF ANY, GOODMAN GUTTERS AGREES TO COOPERATE WITH THE 3UYER AND HIS LENDER, IF
ANY, TO.SEE THAT ALL POTENTIAL LIEN CLAIMANTS ARE DULY PAID

GUARANTEE
As material is guaranteed to be as Specified and all work ts quarantaed fo be completed in a workmanlike manner according to
slancard prachees. This quaventee shall last for a period of one year fram the date of competion of the werk All quarantess are void
if payment is nol made as specified

= iP
Ze Py,
~

 

 

Aulhovized i

Signalurs__ —~GAE SI CL ~- =

Note: This praposs! mag”y 7

withdrawn Sy ue if nol accepted within Ss 2 aya
LATE PAYMENT PENALTY

Payment is-dee and payable-upon completion of ihe o> I payment a nol made withn 10 days, in adddien lo
Goadman Gutters’ other rghis and remedies, a lale payment penalty charge. al the rala cf one and aae-hall aereurd
{1 255) par month, eightaes parcant (1842) pet annum, on the unpad balance [excluding the monthly tate cenally
charga) wil be imposed Should tbe necessary to fotce colletiun ol any monies due herein. Suyer shal be
respons ble for al costs connected thertsvith, nokiding masonabie attorney's [res

-

 

i

 

Acceptance of Proposal the above prices, specifications and

conditions are satisfactory and are hereby accepted. You are authorized to do the
work as specified. Payment will be made as outlined above.

Date of Acceptance:
=

 

 

~

Signature

 

Signature

 

 

 
 

 
 

f 11L6-SES

 
Case: 3:19-cv-00306-wmc_ Document #: 29-19 Filed: 03/13/20 Page 15 of 112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= —— ; Ale CUS LE
ven se HAG 2LC . iY = S
= wv fi as A cu
fereg', We 93K
E niet 2+f168
{rs
|| PROPOSAL SUBMITTED TO: 4 JOB NAME 08
Latny * Susie jeer
ADDRESS . wh 3 J08 LOCATION ~
GID OY Se,
“ ATE ~ DATE OF PLANS —
Feast lui; q o-CG-f ¢
PHONE # _.. ~ ; : j ARCHITECT |
69S 627.645% feels 674s, 26 f
(9 as Reaaty Werk of , ball fae
! @ hereby submit specifications and estimates for. “€fact ee ew house. aad "gerege He + “ad a eae
~ teuse? i4a3| data ge CA Yeuse, Pang ave ys gaty bi 5G ie vensr $¢ oGsated ro gheydet
Ser leas frase Lath, £8 ake pant he pO fey atom sed bur haces din pot
a ul Pasir = § es, fHituge Miga f be ple asaag werg GAGE 3% yeu! wi FG are eer
er ag reheat ae SE aad Angel aut bere gece a! FExH fas Moy _. .
7 Aorsh > The cou tag aon Ft rie porch land , witdies fedges| 5, Levtare tbat ee eG werfl
— - owl F 2 t oa 7 +
Thay vlge ot 99 Rouge peeping fase’ is 40 saad gi toms nanstd
—  ceaag ohh ard evita Wh al color | Stee __.
r Gare hd 3 7% frenge tie ater been cet. ee Atlal + THe aeeht seperely .

Compo

& fi ley “4 Te

—

aay eee tO oily Pky _du.zoged areas aye ve rhe big hey # waz lee
ro mete garage to Aeuste AM seleveat Surleces anust? ceadel so

must Se AS med, g if je: ATS tse $e 46; mplértley Cae Led Ce. ated +e aven'd trevi: € am) St

tpid sartacé, The, Ac tural agit ge. ab wed tei +4 Lue! dase €_ Atéchdes

cs et Beege Ag yreptignt qevicy is ve sake Arl* ely steps

¥

had devoray 8 niele Galege wits 20 boule pile all Suffores

“ie

 

 

atk Fed wat ot pear ase Me aeeged gal feasted &? tee prune tees S,
ow | : A .
All metric gre iaelgded jg his Vd,
\ , 4
bone . ~ aN
Be propose Jgehy i io fumish material and labor — compigie in accordance with the above specifications ior ihe sum cr:
5/4, 625 i ee ° a= = 8 olla

 

\acaidents, or delays beyond our control,

 

 

" met, a se
with payments to be made as follows: 7 50%, te vi FO"7 upon tantalet-ga :.
. oe a oy ‘ f af gf
Any alteration or deviation from above specifications Involving extra casts Respsctiully ile seitic. ode: ff hog '
willde executed only upon wiitton order, and will become an extra charge submitted — hla sery 2, A aap eee a
over and above the esilmaie. All agreements contingent upon strikes, f H

Note -— this propesal may be withdrawn by us If not accepted within : days. a

 

fo

The above prices, specifications and conditions are satisfactory and are
hereby accepted. You are authorized to do the work as specified.
Payments will be made as outlined abave.

Arceevtanee of Bropogsal

4

Signature a — = ats

 

 

ate of Acceptance __

ANCI615 / T3850 09-77

 

Signature aie Se ae ae ee eee |
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 16 of 112

SHERWIN
YVILLIAMS.

 

SHERWIN-WILLIAMS

1741 PROGRESSIVE PKWY
PLATTEVILLE, WI 53818
(608) 348-4317

06/12/2017

LARRY BEER
Fennimore, WI

Re: Exterior Home Repaint

Larry,

As discussed during our meeting on Thursday, June 8 with Travelers Insurance, your lawyer, and
inspector, The Limited Lifetime Warranty WILL NOT cover any damage to the current coating system,
It was determined that several areas of the siding had damage to the coating and cedar shakes
caused by hail. The coating in its current, damaged state would not be warranted as the coating has
been penetrated through to bare wood in several areas. If not addressed, this could allow moisture
into the wood in the areas where the coating has been damaged. Higher than normal moisture
content in the wood could cause premature flaking and peeling of the current coating.

Attached is a copy detailing the Lifetime Limited Warranty

Sincerely,

Rob Culbertson
Sherwin-Williams
Sales Representative
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 17 of 112

 

Lifetime Limited Warranty

This Limited Warranty is issued by The Sherwin-Williams Company only to those purchasers who
purchase this coating and apply it to a Home. If this coating peels or blisters during the Lifetime of the
purchaser (as defined below), Sherwin-Williams shall, upon presentation of proof of purchase to the store
where the coating was purchased, supply replacement coatings to the purchaser in a quantity that is
sufficient to repair the peeling or blistering or refund the original purchase price. For the purpose of this
Limited Warranty: “Home” shall mean a single family residential dwelling; and “Lifetime” shall mean one of
the following: (i) if you purchase the coating yourself and apply it yourself to a Home which you own,
Lifetime shall mean the period beginning on the date that you purchased the coating and continuing as
long as you own such Home; or (ii) if you purchase the coating yourself and apply it yourself to a Home
which is owned by someone other than you (“Third Party”), Lifetime shall mean the period commencing
on the date that you purchased the coating and continuing so long as such Third Party owns such Home.
This Limited Warranty shall not apply to any defect or damage resulting from improper surface
preparation, structural defects, failure of a previous paint or improper application of the coating, as
described in the directions on the label of this container. This Limited Warranty may not be transferred or
assigned.

SHERWIN-WILLIAMS’ ENTIRE LIABILITY SHALL BE LIMITED EXCLUSIVELY TO PROVIDING
REPLACEMENT COATINGS FOR THE COATING WHICH PEELS OR BLISTERS OR THE REFUND
OF THE ORIGINAL PURCHASE PRICE. THIS WARRANTY EXCLUDES (1} LABOR AND COSTS
ASSOCIATED WITH LABOR FOR THE APPLICATION OR REMOVAL OF ANY PRODUCT, AND (2)
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES. SOME STATES DO NOT
ALLOW THE EXCLUSION OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO
THE ABOVE LIMITATION MAY NOT APPLY TO YOU.

This Limited Warranty gives you specific legai rights and you may have other rights which vary from State
to State.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 18 of 112

SHERWIN
WILLIAMS.

 

SHERWIN-WILLIAMS
1741 PROGRESSIVE PKWY
PLATTEVILLE, W! 53818
(608) 348-4317
04/28/2017

Larry Beer
620 10th St
Fennimore, Wi 53809

Re: Submittal for Larry Beer Home/Garage

Thank you for considering Sherwin-Williams products for the Larry Beer Home/Garage repaint.
Included in this package is the Sherwin-Williams submittal for the above referenced project.

Home Siding:

-Entire surface must be pressure washed to remove any dirt, mildew, loose paint, etc.
-Any dents/holes from hail damage will be filled in with a wood filler/patch

-Any areas that are filled in must be spot primed

-The entire 2 sides will then be painted with 1 coat of Duration Exterior Satin Acrylic Paint

Garage Siding:

-As discussed with customer, achieving a uniform, natural stained look will be very difficult because of
the condition of the wood. In order to remove any spots left from hail damage, the wood would have to
be cleaned and conditioned several times, scraped down, and sanded immensely to give the wood a
uniform finish for a transparent coating to go over.

-Alternative option of painting the siding was discussed and approved by the customer/owner. This
would not require as many steps to prepare the wood for coating. The cedar shakes would need to be
power-washed, lightly sanded in some areas, and then caulked. The caulking is required to ensure no
dirt or wood residue comes out from behind the shakes during periods of rain and washing, resulting
in a streaked look on the painted surface.

-The entire surface would need to be primed with 1 coat of Exterior Oil Wood Primer and 2 coats of
Duration Exterior Latex Paint

Composite Decking:

-All material on current decking must be removed by power washing, sanding, scraping.
-Decking must dry for at least 24 hours, then coated with 2 coats of Superdeck Solid Color Deck/
Composite stain.

Should you require assistance or have any questions or concerns, please contact me at (608)
331-0286 or e-mail me at swrepQ395@sherwin.com.
Sincerely,

Rob Culbertson
Sherwin-Williams Coatings Rep
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 19 of 112

  

SHERWIN

re WILLIAMS.
Fei

SCHEDULE

House Siding

Wood
Spot Prime: K33W00251 - Duration® Coating Exterior Latex Satin Extra White
Spot prime dented areas that are wood filled from hail damage.
Finish: K33W00251 - Duration® Coating Exterior Latex Satin Extra White

1 coat over entire two sides of home that were exposed to hail damage
Garage Siding

Cedar Shake Siding
Primer: Y24W08020 - Exterior Oil-Based Wood Primer White
1 coat primer to seal bare cedar shake siding
2 Coats: K33W00251 - Duration® Coating Exterior Latex Satin Extra White

2 coats over primed cedar shake siding

Deck

Composite Decking
2 Coats: SD7W00151 - SPRDK SLD CLR EW

2 coats Superdeck deck/composite stain
END OF SECTION
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 20 of 112

  

SHERWIN

ers) VVILLIAMS.

ee

SURFACE PREPARATION

1) Wood (Exterior)

Must be clean and dry. Prime and paint as soon as possible. Knots and pitch streaks must be
scraped, sanded, and spot primed before a full priming coat is applied. Patch all nail holes and

imperfections with a wood filler or putty and sand smooth.

END OF SPECIFICATION
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 21 of 112

Data Pages
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 22 of 112

 

SHERWIN
WILLIAMS.

 

 

 

 

 

 

 

 

102.14A

DURATION®

Exterior Acrylic
Satin

 

Duration uses PermaLast® technology
to provide you with the most durable and
longest lasting coating available for
protecting the outside of your home.

VinyISafe™ Color Technology allows
the use of many darker colors on vinyl
siding that cannot be made in most other
coatings.

Performance

One Coat Protection
Self-Priming

Easy Application

Excellent Hiding

Thicker. More Flexible
Resists Blistering and Peeling

Projects

Homes

Windows

Gutters

Trim

Architectural plastics, such as shutters &
gutters

Surfaces

Wood

Stucco

Masonry/Cement Composition Panels
Aluminum Siding

Vinyl Siding

Galvanized Metal

MILDEW RESISTANT. This coating
contains agents that inhibit the growth of
mitdew on the surface of this coating.

 

 

5.3 - 6.4 mils wet; 2.2 - 2.6 mils dry
up to 7.0 mils wet; 2.8 mils dft
Drying Time, 50% RH:
temperature and humidity dependent

@ 35-45°F @ 45°F+
Touch: 2 hour 1 hour
Recoat: 24-48 hours 4 hours
Flash Point: NIA
Finish: 10-20 @ 60°
Tinting with CCE only:
Base oz/gal Strength
Extra White 0-6 125%
Light Yellow 4-15 125%
Deep Base 4-15 125%
Ultradeep Base 4-15 125%
Vehicle Type: Acrylic

Extra White K33W00251
VOC (less exempt solvents)

<50 g/L: 0.42 Ib/gal
As per 40 CFR 59.406 and SOR/2009-264, s.12

Volume Solids: 39 + 2%
Weight Solids: 50 + 2%
Weight per Gallon: 10.27 |b

CLEANUP INFORMATION

Clean hands and tools immediately after
use with soap and warm water. The
PermaLast technology in DURATION
coating, which creates the tenacious
bond to the surface, also creates a
tenacious bond to applicators and any
other surface it comes in contact with.
You may want to clean occasionally
during use. After cleaning, flush spray
equipment with mineral spirits to prevent
rusting of the equipment. Follow
manufacturer's safety recommendations
when using mineral spirits.

 

As of 07/08/2014, Complies with: 7 j

ore Yes | LEED® 09 Cl NIA K33 200 Series
SCAQMD Yes | LEED@ 09 NC NIA

CARB Yes |LEED@O9CS NIA

CARB SCM 2007 Yes_| LEED@H NIA

MPI -_|NGBS N/A

DESCRIPTION CHARACTERISTICS APPLICATION

Duration® Exterior Latex Coating is the | Color: Most colors | Thoroughly follow the recommended surface
result of advances in acrylic technology. | Coverage: 250-300 sq ft/gal | preparations. Most coating failures are due to

inadequate surface preparation or application.
Thorough surface preparation will help provide
long term protection with Duration coating. On
repaint work, apply one coat of Duration
coating; on bare surfaces, apply two coats of
Duration, allowing 4 hours drying between
coats.

Do not paint in direct sun. Apply at
temperatures above 35°F. During application
at temperatures above 80°F, Duration sets up
quickly. Some adjustment in your painting
approach may be required. Paint from a dry
area into the adjoining wet coating area. Dries
to touch in 1 hour and is ready for service
overnight.

Previously Painted Surfaces -- Spot prime
bare areas with Duration, wait 4 hours, and
paint the entire surface. Some specific
surfaces require specialized treatment.
Unpainted Surfaces -- Duration can be used
as a_ self-priming coating on many bare
surfaces. When used this way, the first coat of
Duration acts like a coat of primer and the
second coat provides the final appearance and
performance. However, some specific surfaces
require specialized treatment.

See following surface preparations.

When the air temperature is at 35°F,
substrates may be colder; prior to painting,
check to be sure the air, surface, and material
temperature are above 35°F and at least 5°F
above the dew point. Avoid using if rain or
snow is expected within 2-3 hours. Do not
apply at air or surface temperatures below 35°
F or when air or surface temperatures may
drop below 35°F within 48 hours.

On large expanses of metal siding, the air,
surface, and material temperatures must be
50°F or higher.

No reduction necessary.

Brush - Use a nylon/polyester brush.

Roller - Use a 3/8" - 3/4" nap synthetic cover.
Spray—Airless

PFOSSUPC.... eee ceeseeeteenteeteentnenenee 2000 psi
Tip isenrstramntemnenniapiemauiiescsecseeseeee .015"-.019"
RECUCTION , 00. eecceesececeteserteeeseeeseeerseees none

 

7/2014

www.sherwin-williams.com

continued on back

 
Case: 3:19-cv-00306-wmc

 

* '
SHERWIN
VVILLIAMS.

Document #: 29-19 Filed: 03/13/20 Page 23 of 112

102.14A

DURATION®
Exterior Acrylic
Satin

K33-200 Series

 

SURFACE PREPARATION

WARNING! Removal of old paint by sanding,
scraping or other means may generate dust or
fumes that contain lead. Exposure to lead dust
or fumes may cause brain damage or other
adverse health effects, especially in children or
pregnant women. Controlling exposure to lead
or other hazardous substances requires the
use of proper protective equipment, such as a
properly fitted respirator (NIOSH approved)
and proper containment and cleanup. For
more information, call the National Lead
Information Center at 1-800-424-LEAD (in US)
or contact your local health authority.

Remove all surface contamination by washing
with an appropriate cleaner, rinse thoroughly
and allow to dry. Scrape and sand peeled or
checked paint to a sound surface. Sand glossy
surfaces dull. Seal stains from water, smoke,
ink, pencil, grease, etc. with the appropriate
primer/sealer.

Aluminum and Galvanized Steel

Wash to remove any oil, grease, or other
surface contamination. All corrosion must be
removed with sandpaper, steel wool, or other
abrading method.

Cement Composition Siding/Panels

Remove all dirt, dust, grease, oil, loose
particles, laitance, foreign material, and
peeling or defective coatings. Allow the surface
to dry thoroughly. If the surface is new, test it
for pH, if the pH is higher than 8, prime with
Loxon Concrete & Masonry Primer.

Concrete, Masonry, Block

All new surfaces must be cured according to
the supplier's recommendations—usually
about 30 days. Remove all form release and
curing agents. Rough surfaces can be filled to
provide a smooth surface. If painting cannot
wait 30 days, allow the surface to cure 7 days
and prime the surface with Loxon Concrete &
Masonry Primer. Cracks, voids, and other
holes should be repaired with an elastomeric
patch or sealant.

After power washing, previously painted
masonry may still have a powdery surface that
should be sealed with Loxon Conditioner and
then apply 1 coat of Duration.

Composition Board/Hardboard

Because of the potential for wax bleeding out
of the substrate, apply 1 coat of Exterior Oil-
Based Wood Primer and then topcoat.

 

 

SURFACE PREPARATION

Steel

Rust and mill scale must be removed using
sandpaper, steel wool, or other abrading
method. Bare steel must be primed the same
day as cleaned.

Stucco

Remove any loose stucco, efflorescence, or
laitance. Allow new stucco to cure at least 30
days before painting. If painting cannot wait 30
days, allow the surface to dry 5-7 days and
prime with Loxon Concrete & Masonry Primer.
Repair cracks, voids, and other holes with an
elastomeric patch or sealant.

Vinyl Siding

Clean the surface thoroughly by scrubbing with
warm, soapy water. Rinse thoroughly.

Wood

Sand any exposed wood to a fresh surface.
Patch all holes and imperfections with a wood
filler or putty and sand smooth. All patched
areas must be primed.

Knots and some woods, such as redwood and
cedar, contain a high amount of tannin, a
colored wood extract. If applied to these bare
woods, the first coat of DURATION may show
some staining, but it will be trapped in the first
coat. A second coat will uniform the
appearance. If staining persists, spot prime
severe areas with 1 coat of Exterior Oil-Based
Wood Primer prior to using DURATION.
Caulking

Gaps between windows, doors, trim, and other
through-wall openings can be filled with the
appropriate caulk after priming the surface.
Mildew

Remove before painting by washing with a
solution of 1 part liquid bleach and 3 parts
water. Apply the solution and scrub the
mildewed area. Allow the solution to remain on
the surface for 10 minutes. Rinse thoroughly
with water and allow the surface to dry before
painting. Wear protective eyewear, waterproof
gloves, and protective clothing. Quickly wash
off any of the mixture that comes in contact
with your skin, Do not add detergents or
ammonia to the bleach/water solution.

 

CAUTIONS

For exterior use only.
Protect from freezing.
Non-photochemically reactive.

CAUTION contains CRYSTALLINE SILICA, ZINC.
Use only with adequate ventilation. To avoid
overexposure, open windows and doors or use other
means to ensure fresh air entry during application
and drying. If you experience eye watering,
headaches, or dizziness, increase fresh air, or wear
respiratory protection (NIOSH approved) or leave the
area.

Adequate ventilation required when sanding or
abrading the dried film. If adequate ventilation cannot
be provided wear an approved particulate respirator
(NIOSH approved). Follow respirator manufacturer's
directions for respirator use. Avoid contact with eyes
and skin. Wash hands after using. Keep container
closed when not in use. Do not transfer contents to
other containers for storage. FIRST AID: In case of
eye contact, flush thoroughly with large amounts of
water. Get medical attention if irritation persists. If
swallowed, call Poison Control Center, hospital
emergency room, or physician immediately.
DELAYED EFFECTS FROM LONG’ TERM
OVEREXPOSURE.

Abrading or sanding of the dry film may release
crystalline silica which has been shown to cause lung
damage and cancer under long term exposure.
WARNING: This product contains chemicals known
to the State of California to cause cancer and birth
defects or other reproductive harm.

DO NOT TAKE INTERNALLY. KEEP OUT OF THE
REACH OF CHILDREN

HOTW 07/09/2014

K33W00251 02 34

The information and recommendations set forth in
this Product Data Sheet are based upon tests
conducted by or on behalf of The Sherwin-Williams
Company. Such information and recommendations
set forth herein are subject to change and pertain to
the product offered at the time of publication. Consult
your Sherwin-Williams representative to obtain the
most recent Product Data Sheet.

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 24 of 112

 

SHERWIN
WILLIAMS.

 

 

 

 

 

 

 

 

 

109.31

EXTERIOR OIL-BASED

Wood Primer

 

other stains on exterior wood,
manufactured siding, hardboard, rough
sawn siding, and trim as a spot primer or
overall primer.

« Penetrates and seals bare wood for
strong adhesion and a long lasting
finish

* Blocks stains from water, wood tannins
and knots

* Resists mildew

For use on these surfaces:
* Pine

° Fir

* Cedar
* Redwood
* Oak
« Maple
« Ash

* Hardboard

* Primed Metal

* Previously Painted Surfaces

Mildew Resistant

This coating contains agents which inhibit
the growth of mildew on the surface of
this coating film.

 

 

@ 4 mils wet; 2.3 mils dry

Drying Time, @ 50% RH:

@ 35-45°F @ 45°F+
Touch: 4-8 hours 2-4 hours
Recoat: 24-48 hours 24 hours

Drying and recoat times are temperature, humidity
and film thickness dependent.

Flash Point: 115°F, PMCC

Finish: 0-18 units @ 85°

Vehicle Type: Alkyd
Y24W08020

VOC (less exempt solvents):

317 g/L; 2.64 Ib/gal
As per 40 CFR 59.406 and SOR/2009-264, 5.12

Volume Solids: 59 + 2%
Weight Solids: 774+2%
Weight per Gallon: 11.42 Ib
WVP Perms (US) 2.7

grains/(hr ft? in Hg)

Tinting

Requires Blend-A-Color Toner for tinting.
For best color development, use the
recommended "P"-shade_ primer. If
desired, up to 4 oz per gallon of Blend-A-
Color Toner can be used to approximate
the topcoat color. Check color before use.

When spot priming on some surfaces, a
non-uniform appearance of the final coat
may result, due to differences in holdout
between primed and unprimed areas. To
avoid this, prime the entire surface rather
than spot priming.

For exterior exposure, this primer must be
topcoated within 14 days with architectural
latex or oil finishes.

 

 

Aso! 03/01/2017, Complies with:
OTC Yes_| LEED® 09 Cl No Y¥24W8020 (US)
OTC Phase II No_| LEED® 09 NC N
SCAGMD Ni LEED® 09 C5 No Y¥24WQ8820 (Canada)
CARB Yes | LEED® V4 Emissions No
CARB SCM2007 No |LEED®V4VOC No
Canada Yes_| MPI® Yes
DESCRIPTION CHARACTERISTICS SURFACE PREPARATION
Exterior Oil-Based Wood Primer is | Color: White | WARNING! Removal of old paint by
designed for blocking tannin, water, and | Coverage: 350 - 400 sq ft/gal | sanding, scraping or other means may

generate dust or fumes that contain lead.
Exposure to lead dust or fumes may
cause brain damage or other adverse
health effects, especially in children or
pregnant women. Controlling exposure to
lead or other hazardous substances
requires the use of proper protective
equipment, such as a_ properly fitted
respirator (NIOSH approved) and proper
containment and cleanup. For more
information, call the National Lead
Information Center at 1-800-424-LEAD
(in US) or contact your local health
authority.

Remove all surface contamination by
washing with an appropriate cleaner,
rinse thoroughly and allow to dry. Scrape
and sand peeled or checked paint to a
sound surface. Sand glossy surfaces dull.
Recognize that any surface preparation
short of total removal of the old coating
may compromise the service length of the
system.

Seal stains from water, smoke, _ ink,
pencil, grease, etc. with an appropriate
primer sealer.

Wood, Composition Board - Sand any
exposed wood to a fresh surface. Patch
all holes and imperfections with a wood
filler or putty and sand smooth. Spot
prime knots and sap streaks.

On woods that present potential tannin
bleeding, such as redwood and cedar,
Exterior Oil-Based Wood Primer can be
used. Care must be taken to determine if
tannins will be activated by the solvent in
the coating. To test for bleeding, coat a 4
foot by 4 foot section with the primer. If
no bleeding is evident within 4 hours,
proceed with complete priming. If
bleeding occurs, use Exterior Latex Wood
Primer.

 

3/2017

www, sherwin-williams.com

continued on back

 
Case: 3:19-cv-00306-wmc

 

Ss
SHERWIN
WILLIAMS.

Document #: 29-19 Filed: 03/13/20 Page 25 of 112

109.31

EXTERIOR OIL-BASED

Wood Primer

Y24W8020 (US)
Y24WQ8820 (Canada)

 

SURFACE PREPARATION

Mildew

Prior to attempting to remove mildew, it is
always recommended to test any cleaner
on a small, inconspicuous area prior to
use. Bleach and bleaching type cleaners
may damage or discolor existing paint
films. Bleach alternative cleaning
solutions may be advised.

Mildew may be removed before painting
by washing with a solution of 1 part liquid
bleach and 3 parts water. Apply the
solution and scrub the mildewed area.
Allow the solution to remain on the
surface for 10 minutes. Rinse thoroughly
with water and allow the surface to dry
before painting. Wear protective eyewear,
waterproof gloves, and _ protective
clothing. Quickly wash off any of the
mixture that comes in contact with your
skin. Do not add detergents or ammonia
to the bleach/water solution.

Caulking

Fili gaps between windows, doors, trim,
and other through-wall openings with the
appropriate caulk after priming the
surface.

 

 

APPLICATION

Apply at temperatures above 35°F.
No reduction necessary.

Brush

Use a natural bristle brush

Roller

Use a 3/8" - 3/4" nap synthetic cover
Airless Spray

PFOSSUFE ooo... ee eeeeteeeeeereeeseeen nee 2000 psi
Ties ccccccceceeseeesteeceretesenenenees .019"-.021"

CLEANUP INFORMATION

Clean spills, spatters, and tools
immediately with compliant clean up
solvent. Follow manufacturer's safety
recommendations when using solvents.

DANGER: Rags, steel wool, other waste
soaked with this product, and sanding
residue may spontaneously catch fire if
improperly discarded. Immediately place
rags, steel wool, other waste soaked with
this product, and sanding residue in a
sealed, water-filled, metal container.
Dispose of in accordance with local fire
regulations.

 

CAUTIONS

For exterior use only.
Non-photochemically reactive.

Not for use on horizontal surfaces, such
as a roof, deck, or floor, or where water
may collect.

Before using, carefully read CAUTIONS
on label.

HOTW 03/01/2017 ¥24W08020 34317

FRC

The information and recommendations set forth in
this Product Data Sheet are based upon tests
conducted by or on behalf of The Sherwin-Williams
Company. Such information and recommendations
set forth herein are subject to change and pertain to
the product offered at the time of publication. Consult
your Sherwin-Williams representative or visit
www.paintdocs.com to obtain the most current
version of the PDS and/or an SDS.

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 26 of 112

 

DUCKBACK.

 

 

 

 

 

 

 

 

 

    

SHERWIN
VVILLIAMS.

114.70A

SUPERDECK®

Exterior Waterborne
Solid Color Stain

 

 

 

OR ves ee 09NG, SNR SD7W00151 E i
crease Yes Loess opr eoeab sees
Cans ST ho $D7T00154 Ultradeep Base
DESCRIPTION CHARACTERISTICS SURFACE PREPARATION
Color: solid stain and exterior colors | WARNING! Removal of old coatings by

* Exterior solid color waterborne, 100%
acrylic resin stain

* Use over existing exterior paint or
stained deck

* Can be applied to damp surfaces,
allowing surfaces to be prepped and
stained in one day, not to exceed 25%
moisture content

* This coating contains agents that inhibit
the growth of mildew on the surface of
the coating

Use on wood: Use on:

* Decks + Pressure Treated

* Steps (CCA, ACQ, CA)

* Rails * Cedar, Redwood

* Spindles * Pine

* Patios * Cypress

¢ Walkways * Fir, Spruce

* Outdoor Wood + Most Composite*
Furniture Decking Materials

Tips: Stains tend to lap (dark lines where

two freshly coated areas overlap). These

tips will help avoid lap marks and keep

the appearance uniform:

* Do not stain in direct sun or on a hot
surface

* Stain from a dry area into the adjoining
wet stain area. Keep the leading edge
wet and distribute the finish evenly

* Quickly remove puddles and excess
material by redistributing to dry areas
or wiping up

« Use natural breaks as boundaries to
divide large areas into smaller, more
manageable ones

¢ Stain a board from end to end

¢ Use two coats on badly weathered or
unfinished wood

+ Always apply product to a small test
area and allow to dry completely before
coating the entire project to ensure
desired color and appearance

* Do not apply over sealed surfaces

Consult composite deck manufacturer
for staining procedures

 

A sample brushout is recommended to ensure color
satisfaction.

Coverage: 200-400 sq ft/gal
@ 4-8 mils wet; 1.2-2.5 mils dry

Depending on porosity and texture

Note: New wood normally requires less product than
old, weathered wood. This is due to older wood being
more porous than newer wood.

Drying Time @ 50% RH:
temperature and humidity dependent

Touch: Recoat:
77° - 90°F 1 hour 2 hours
45° - 77°F 2 hours 5 hours
35° - 45°F 2hours 24-48 hours

To use: 24 hours @77°

Drying and recoat times are temperature, humidity,
and film thickness dependent

Do not apply at air or surface temperatures below 35°
F or when air or surface temperatures may drop
below 35°F within 48 hours.

Finish: Slight sheen
Flash Point: N/A
Tinting with CCE:

Base oz/gal Strength
Extra White 0-6 SherCOLOR
Deep Base 4-10 SherCOLOR
Ultradeep Base 10-12 SherCOLOR
Vehicle Type: Acrylic Latex

Extra White SD7W00151
VOC (less exempt solvents):

95 g/L; .0.77 Ib/gal
As per 40 CFR 59.406 and SOR/2009-264, s.12

Volume Solids: 31.42%
Weight Solids: 46+ 2%
Weight per Gallon: 10.55 Ib

 

sanding, scraping or other means may
generate dust or fumes that contain lead.
Exposure to lead dust or fumes may
cause brain damage or other adverse
health effects, especially in children or
pregnant women. Controlling exposure to
lead or other hazardous substances
requires the use of proper protective
equipment, such as a_ properly fitted
respirator (NIOSH approved) and proper
containment and cleanup. For more
information, call the National Lead
Information Center at 1-800-424-LEAD
(in US) or contact your local health
authority.

Clean all surfaces completely with the
appropriate cleaner based on _ the
conditions. Recognize that any surface
preparation short of total removal of the
old coating may compromise the service
length of the system.

SuperDeck Deck Wash
Mildew stain
Algae stain
Weathered wood (bleaches wood)
Gray wood (bleaches wood)
SuperDeck Revive™
Tannin Bleed
Nail stain
Weathered wood (restores color)
Gray wood (restores color)
Mill Glaze
SuperDeck Stain & Sealer Remover
Weathered, gray wood
Old Paint & Stain

Carefully follow all label instructions.
Thoroughly rinse the surface to remove
all residue and allow to thoroughly dry
before coating. Test the absorbency of
the wood by sprinkling water on the
surface. If the water penetrates into the
wood quickly, the wood is ready to finish.
lf the water beads up or does not
penetrate, allow the wood to weather 1 to
2 weeks and test for absorbency again.

 

10/2016

www.sherwin-williams.com

continued on back

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 27 of 112

 

DUCKBACK

  

of

a
SHERWIN
WILLIAMS.

114.70A

SUPERDECK®

Exterior Waterborne
Solid Color Stain
SD7W00151 Extra White

SD7W00153 Deep Base
SD7T00154 Ultradeep Base

 

APPLICATION

Thoroughly stir contents before and
occasionally during use. For uniformity, mix
all cans together before use. Do not thin or
mix with any other stains or coatings. All
surfaces must be clean, dry, and free from
dint, mildew stains, dust and other foreign
matter. Be sure to follow directions for
maximum product performance.

Penetration will vary depending on porosity
and water content of the surface.
Thoroughly coat cut ends and joints. For
best results apply in shade with surface
temperatures between 50°F and 90°F. Do
not apply if temperatures will fall below 35°F
or if rain or snow is expected within 24
hours after application. Cooler temperatures
require longer drying times.

When the air temperature is at 35°F,
substrates may be colder; prior to painting,
check to be sure the air, surface, and
material temperature are above 35°F and at
least 5°F above the dew point.

No reduction necessary.

Brush - Use a nylon/polyester brush
Roller - Use a 3/8" - 3/4" nap cover
Spray—Airless

Pr@SSUFE .........sceesseesee+-2200 - 2400 psi
Tip ececseectersesesreterseretsesense .015"-.019"

After application, while the material is still wet,
back brush to force the material into the wood
fibers and to achieve a uniform appearance.

2 coats are recommended for maximum
durability. 1 coat should be sufficient for
railings, spindles, and surfaces not subjected
to foot traffic.

Do not apply more than two coats.

CLEANUP INFORMATION

Clean spills, spatters, hands and _ tools
immediately after use with soap and warm
water. After cleaning, flush spray equipment
with compliant cleanup solvent to prevent
rusting of the equipment. Follow
manufacturer's safety recommendations
when using solvents.

 

 

COATING SOLUTION

Which product is the best for my project:

SuperDeck Exterior Waterborne
Sealer

« Protects wood from sun while allowing the
wood to gray naturally

+ Water repellents make water bead up,
protecting against cracking, splitting, and
warping of wood

* Leaves a protective coating that resists
discoloration caused by mildew

SuperDeck Exterior Oil-Based Transparent

+ Lasting, penetrating, oil-based formula

« Enriches wood appearance with a light tone

+ UV protection resists graying

* Repels water to prevent moisture damage

SuperDeck Exterior Waterborne Semi-
Transparent Deck Stain

* Provides a lasting, mildew-resistant film

* Excellent penetration for protecting
horizontal exterior wood surfaces

* Can be applied to damp surfaces, allowing
surfaces to be prepared and stained in one
day

SuperDeck Exterior
Transparent Stain

* A lasting penetrating formula that protects
the wood with a rich semi-transparent stain

« One coat coverage on most woods

* Scuff-resistant formula with UV protection
that resists fading

* Repels water to prevent moisture damage

SuperDeck Waterborne Solid Color Deck
Stain

* Waterborne, 100% acrylic resin

« Provides mildew resistant coating

» Use over existing paint or stain

* Can be applied to damp surfaces, allowing
surfaces to be prepped and stained in one
day

Clear

Oil-Based Semi-

For more stain information and product choic-
es visit www.sherwin-williams.com.

For Vertical surfaces - walls, siding, etc, use
WoodScapes” Exterior Acrylic Solid Color
Stain or WoodScapes” Exterior Polyurethane
Semi-Transparent Stain.

 

CAUTIONS

This product must be applied outdoors to
wood intended for exterior use only.

Not for interior use.

Do not use on roofs.

Do not varnish or use a clear overcoat.
Not for use on garage floors, driveways,
or automobile traffic areas.

Before using, carefully read CAUTIONS
on label.

HOTW 10/12/2016
FRC,SP,KOR

SD7W00151 0495

The information and recommendations set forth in
this Product Data Sheet are based upon tests
conducted by or on behalf of The Sherwin-Williams
Company. Such information and recommendations
set forth herein are subject to change and pertain to
the product offered at the time of publication. Consult
your Sherwin-Williams representative or visit
www.paintdocs.com to obtain the most current
version of the PDS and/or an SDS.

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 28 of 112

— erter’s

inspections. LLC

6938 Otter Creek Rd
Avoca, WI 53506
608-583-6024

warrenporter2ig gmail.com

To Larry Beer
610 10" St.
Fennimore, WI 53809

Larry this is a report on my observations at your home relating to the hailstorm effects on your home,
especially relating to the newer roof shingles.

Though there does not appear to be many circular impact areas, there are numerous small holes where the
grit was dislodged. I would add pictures to this report but they do not show well. The issue with these
areas is that the UV radiation from the sun will shorten the life of the roofing as the grit is designed to
reflect the damaging solar radiation. In my opinion the roof could possibly age 25% to 30% faster, which
means shorter life expectancy. Since the shingle company does not cover hail damage and basically your
shingles have lost their warranty I would be expecting the insurance company to at a minimum pay out
30% of a replacement roof. The 30% would be best as inflation will eat into this in the coming years. I
have seen other insurance claims that actually pay to have the shingles completely replaced in cases like
this.

The other hail damaged areas where you have documentation and bids from contractors appear to be in
line with what I observed. Since I am an inspector and not a contractor I do not keep up with repair costs
so I cannot be of much assistance there.

Warren J. Porter

WI Registered Home Inspector #88-106
POWTS Maintainer #72209

WOWRA Powts Evaluator #2008032
DNR Pump Installer #6648

Rental Weatherization #72209
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 29 of 112

ah
tt a
+

£9.

was on the State of Wisconsin's Dept. of Regulation and Licensing committee, to assist with the
origination of the Standards of Practice exam when Wisconsin rules dictated registration of Home
Inspectors in 1998, served as Vice President of the Madison Chapter of the Wisconsin Association of
Home Inspectors at that time and later became education director for several terms. strong belief in a
common sense attitude of discussing inspection findings and educating the home buyer.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 30 of 112

 

 

 

INVOICE
610 10th St
Fennimore, Wisconsin 53809
Porter's (608) 822-6858
Wisconsin
Inspections

Client: tarry Beer .
Involve Number: 1S0932107 eet Amawat De &
lnvoice Date: Friday, May 42, 2047 $1 50 “ 00
Quanihy Rescripiion Unit Price Amount
1 Roof Hail Damage Inspection $150.00 $150.00
Subtotal: $150.00

(. _—
a

 

    
 

Amount Due
Porter's Wisconsin Inspections LLC + (608) 583-6024 + warrenporter2@gmail.com $150.00

   

Thank you for your business! Submit payment to:
6938 Otter Creek Rd
Avoca, W1! 53506
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 31 of 112

Golden Pledge® Limited Warranty
The Legal Stuff

Updated: 12/15

Q

ff ake) een

GAE
Quality You Can Trust...From
North America’s Largest Roofing Manufacturer!™
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 32 of 112

The Legal Stuff

What Is Covered/Excluded. This Golden Pladge* Limited
Warranty covers cértain GAF roofing products installad on
er ee (the “GAF Products”) inguding GAF Shingles,
ge

ee GAF Cobra® Alte Ventilation products, and
F-labeled Witimete Pipe Alashing? wih EasySleeve
(manufactured by Lifetime Too!l® & Building Products
LLG). This warranty does not cover ShingleMatrh™ Roof
ey Paint, Master Flow® Altic Ventilation, GAF
Comal) Nail Base Root Insulation, or low-slope mem-
branes (each of which 's covered by a separate limited
waranty), Of any nen-GAF roof products, such as mofing
nails, Misapplication of your GAF Products and (lashings
al valleys, dormers, chimneys, and plumbing vents (the
“Covered lashings”) is also covered.

Who Is Covered by This Limtted Warranty; Transferability.
You aré covered by Ihis warranty if you tive in the United
Slates or Canada and are the original property owner
{Le., not a builder or installer) or the that subsequent
owner if this warrarly was property transferred.

This limited warranty may he transferred only once.
The second awner must notify GAF in writing within 60
days afler the properly transfer has occurred for any
coverage to be transferred. (Other than this one transfer,
this warranty may mat be transferred or assigned, direct-
ly or indirectly.) if the transfer fakes placa during the
first 20 years, the second owner shall ba entitled to all
benefits contained in this warranty. Ifthe transfer takes
place afterwards, the lengit of this warranty shall be
reduced to the two-year period after ownership changes.
During this two-year period, GAF's ralmbursement to the
second owner will be based only on the reasonable cost
of replacement GAF Producls, reduced by lhe amount of
use that has been received from. the GAF Products tom
date of installalion through the date of claim.

How Long Your Warranty Lasts: Alt GAF Products.
Coverage begins when your GAF Products ara installed.
Coverage for all GAF Products lasts as iong as the war-
ranty for manufacturing defects for ihe type of shingle
installed in the field of the roof. Note: If cut-up BAF Strip
Shingles are used instead of the eligible GAF Ridge Cap
Shingles, the warranty and non-prorated pariod for the
cut-up strip shingles are the same as they would be if
those shingles were used In the field of the raaf.
Manufachwing Defects: Lifetime Shingles.
All GAF Shingles covered by this warranty other
than Royal Sovereign® and Marquis WeatherMax?
Shingles cary a Lifetime warranty st manu-
facturing defects and a non-proraled period of 50
years. (Note: This limited warranty is not available for
roofs with Sentine!® Shingles.) The word *Lifetime"
Means as long as you, the original owner(s) [or the
second owner(s) it coverage was properly transferred
within the first 20 years], own the property where the
shingles are installed. The Lifetime warranty term
and 50-year non-prorated period are applicable only
to shingles installed on a single-family detached
residence owned by individual(s). for any other
type of owner or building, such as a comoration,
governmental entity, i pts aoe contoemnicah, or

office building, or multi-use structure, the length of
the warranty is 40 years and the non-prorated porlod
is 20 yours.
Manutacturing Defects: Other ete
detects for 30 = oval Soreretgne Shi fes
ing ee ngies are Wa
ranted for 25 The nor-provated penod is 20 years for
both Marquis herMax® and Royal Sovereign” Shingles.
Misapplication: GAF Products and Covered
When Lifetime Shingles are installed In the
field of the roof, coverage for application orrors, inciud-
ing the misapplication of Covered Fiashinas, lasts for tha
first 25 years after installation for single-family detached
sesidences owned by individual(s), For other types of
owners or bulleings am! for shingles other than Lifetime
Shingles, coverage lasts for 20 years.
co Failure to Seal/Blow-Offs/Wind Damage.
ve

@ lasts for 15 years.
Discoloration. All StatnGuard*-laboled shin-
gles and ridge cap shingles arc warranted against algae
discoloration for 10 years.

Manufacturing Defects: Whal Is Covered/Sole and

Remexly.

GAF Warranty Cumpany, LLC, a subsidiary of GAR, war-
ranits that your GAF Products will remain free from manu-
facturin cts that adversely affect their performance
during the applicable warranly term fisted above, Nota;
Failure to seal/blow-olfs‘wind damage and algae discul-
oration are covered separately below.

(@) Guring the non-prorated period: if any of your GAF
Products is found to have a manutacturing defect that
adversely affects performance, GAF will pay you the full
reasonable cost of labor to repair or re-cover the affecled
GAF Product(s) or Covered Flashings, and will provide
replacement products. The costs of labor tu tear off some
or all of your GAF Products and disposal are Included If
necessary to repair your roof.

(0) After the non-prarated pesiod: The repair or re-cover
cast which GAF will pay, and the roof products to be pro-
vided, will be reduced to reflect the amour of use you have
received from your roof through the date of your cam. The
amount of use will be calculated by et the number of
months which have ‘the date of
claim by the number of months In the amet term.

GAF's maximum lability for any roof shall NOT exceed
times the reasonable cost of replacement GAF
Products before ary reduction for use.

Fora Lifetime warranty, GAF's contribution in years 51 and
beyond will be 20%.

Misapplication: What Is Covered/Sole and Exclusive Romody,
\t any of your GAF Products of Covered Flashings is
found to have an application error that adversely affects.
performance, GAF will arrange to have your roof repaired
Or ré-covered or, at its sole option, will provide you with
a roofing productis) and reimburse you for the
full reasonable cost of labor and other matrrals to
or re-cover your roof, including Covarad Flashings.
costs af labor to tear atf some or all of your GAF Products
and Covered Rlashings and disposal are included ff nec-
essary to repair your roof.

I your claim arises out of an application error in your
Products or Govered Flashings, which [s discovered
or discoverable within the first two yaars after instal-
ation, it is the obligation of your Master Elite” Roofing

Contractor to make all necessary repairs, in the event
thal tna Master Elite Roofing Contractor is unable or
unwilling to perform these repairs, GAF will arrange: tn
have your roof repaired Hf the issues were caused by
application errors within the scope of GAF liability under
this limited warranty.

NOTE: Failure to install adequate venitaton is NOT an
application error of your GAF products. Bue to the ie
af certain bulldings, the feces uf walsting fashings
may be difficult, costly, or impractical, Please he sure to
review these items with your roofing contractor.

Failure tp Seal/Blow-Ofis/Wind Damage: What ts
Covered/Sole and Exclusive Remedy.

GAF warrants to you that your shingles and ridge cap
shingles will not fail “ seal and ne your shingles and
other GAF Products will not blow off or sustain damage
from winds (meluding gusts) up to ee applicable wind
speed listed below afler your shingles and ridge cap
shingles should have sealed but did not due to a manu-
facturing defect Hf your shingles or ridge cap shingles
de fail 10 seal, blow off, or sustain wind damiaga, or your
other GAF Products blow off or sustain damage from
winds, GAF's contribution to you will be for the reason-
able costs of replacing the blown-off shingles or ridge
cap shingles and ather affected GAF Products and hand-
sealing any unsealed shingles or ridge cap shingles,
Costs relating tu metal work and tiashings are not
included. GAFs maximum liability under this paragraph
Is lo reimburse you for the cos! of hand-sealing all of the
shingles of ridge cap shingles on your roof.

Wind Speed Wind Speed
Coverage with Coverage
without

instal
Shingle (mah J fan/hy {mph / kwh)
Ad Lifetime 430/209" {10175
Marquis eoyian Baya
Royal Sovereign® 6036 6046

“Your roo! will bo covered up to the madmum wind speed ahove
ONLY if your shingles ar installed using 6 nals per shingle and
you have GAF Starter Strip Products instatied al the eaves andl rakes.

Wind Spesel Wind Speed
Coverage with Caveraga
i without special
Ridge Cap instalation
Shingle {mph fiom) (mph / koh)
aoe f90v200" 110175
Cap Shines Ridge oayaae mile

Bid cap shingles wil by cowored up fo the maximum wittd speed
OHLY if your en es are installed in strict accordance
Speud age Under Lid, Warranty” gac~

me the applicable ridge cap shingle apnication instrycbons,

 

Alyse Discoloration: What Is Covered/Sole and

Exclusive Remedy
This Stainguard® Limited Warranty applies anly to
shingtes and ridge cap shingles sold in packages bear-
ing the StainGuard™ jogo, GAF warrants to you that
blue-green algae (also known a¢ cyanobacteria) will not
cause a pronounced discoloration of your StainGuard®-
labeled shingles or ridge cap shingles. During the first
year, if your StainGuard®-labeled shingles or ridge cap
les do exhibit a pronqunerd discoloration caused
byh by Tear algae, GAF's contribution will be either the
able cost of commercially cleaning your shingles
or yes cap shingles or, at GAF's option, replacing dis-
colored shingles or ridge cap shingles up lo a maximum
ot the anginal installed cost of the affected shingles
or ridge cap shingles. During the remainder of the
ae warranty period, contribution to you
will ba reduced fo reflect the amount of use you have
received from your shingles or ridge cap shingles since
they were installed (100%, reduced by a percentage
equal to the number of manths from the instailation date
io the date of claim divided by 120). Note: Preventing
pronounced algac-related discoloration of your shingles
or ridge cap shingles is achieved through formutations or
through unique blends of granules.

What Is Not Covered. Even if your roofing system was
not properly installed according to GAF's published appli-
cation instructions or to standard good roofing practices,
this limited warranty remains in effect. However, GAF will
NOT be fiable for aes this Maran dows NOT oF abely to:

 
  
 
 
    

yo foot, fhelt miisapy
a Covered Flashings, 5 ch as:
a) settiament, movement, or defects In the boiding,
vate ee
eee cee .

inadequate

inflation.
(2) Damage resulting from causes beyond normal wear
and tgar, such as:
oe ere nt
over applicable speed |
above, or ice damming tha areas of your
root deck covered by a GAF Leak Barrior or above

flashings.
(b) Impact of foreign objects or traffic on the roof.
{c} im storage or handing of any GAF Products.
oy variabons in the color of your shingles or
contamina-

ridge cap or tiscoloration- or
See eek er seas ae ce
ingles were labeled with the Stain gd? logo),

 
 
      

 

(3)

 

  

materials on

(4) Damage cauised by, or the cost to repair ot replace,
products not sold by GAF, inciuding, but not limited to,
Metal work, and counterilashing.

(5) roe ly designed of installed gutter or downspout

(6) Danape to the interior or exterior of any building,
including, but not limited to, mold growth,
(7} Darnage to oF caused by rooftop. ai condoning
units (and their fiashing), pipe works, brace
skylights, roctiop satelliia dishes or other pd
TV devices, counteriashing, or flashings olber than
those Specifically indluded above.
Other Limitations Concem|ng Coverage. Decisions
as {o the extent of repair, re-cover, or cleaning required,
and the reasonable cost of such work, will be made
solely by GAF. GAF reserves lhe right to arrange directly
for your roof products to be repaired, recovered, Eo
Cleaned epee of raimburcing you for such work. The
ceety under this warranty is available only for those
GAF Products actually exhibiting manufacturing defects,
spplication errors (Inctuding misapplication of Covered
Fins), or blue-green algaé growth at the time of
selllement, _ replacement GAF Products will be war-
ranted onty for the remainder ot the onginal warranty
period GAF reserves the fight to discontinue or maciity
Shingles or accessories, including the colors available,
so any replacement shingles or accessories may not be
an exact matrh for the shingles or accessories on your
roof. Even if GAF doos not modify a color, replacement
shingles ur accessories may fa! match your original
shingles or accessories due to normal weathering,
manufacturing variations, or other factors.

Claims: What You Must Do.

You must notity GAF about any claim within 20
days after you notice a problem and provide proof of
the date your GAF Products wore applied and that you
were the owner at that time (or that the warranty wes
properly translerred to you). Failure to provide timely
hotce may result In dental af your calm. You must elther
call GAF at 1-800-458-1860 about your claim, or send

     

  
  
 

@ noUce in writing to GAR Warranty Services, 1
Campus Orive, Parsippany, New Jersey 07054,
USA. You will then be provided with complete
details about submitting ied claim. GAF may
require you fo send to , at your expense,
sample products for testing and photographs.
Within a reasonable time after proper notification,
GAF will evaluate your claim and resolve it in
accordance with the terms of this limited war-
ranty. Hf you repair or replace your GAF Products
eer you notity GAF about your claim or betore
GAF has completed its evaluation of your claim,
your claim may be denied. if you need to repair
ar replace your GAF Products before your claim
is resolved, you MUST provide GAF with reason-
able notice. NOTE: Nalice lo your contractor,
dealer, or homeduilder ts ROT notice to GAF,
You should retain this document tor your records
In the undikely event that you need to file a claim.

Sole and Enxctusive Warranty. THIS LUMITED
WARRANTY {5 EXCLUSIVE AND REPLACES ALL
OTHER WARRANTIES, CONDITIONS, HEPRE-
SENTATIONS, a artcll ae myth

EXPRESS OR IMPLIED, WHETHER BY STATUTE,
AT LAW OR iv OUITY, INCLUOING ay IMPLIED
WARRANTIES OF MERCHANTABILITY OR

FOR A PARTICULAR PURPOSE. This ie i
ranty is your EXCLUSIVE warranty from GAF and
represents the SOLE REMEDY availabia to an’
owner of GAF Products. GAF makes NO 0
REPRESENTATIONS, CONDITIONS, GUARANTEES,
OR WARRANTIES of any kind other than that
stated harvin. GAF WILL NOT BE LIABLE IN ANY
EVENT FOR CONSEQUENTIAL, PUNITIVE, SPECIAL,
DENTAL, OR OTHER SIMILAR DAMAGES OF
KIND, including DAMAGE TO THE INTERIOR
TERIOR OF ANY SUILDING, whether any

  
 

 

      
   
     
 

NOTE: q arate do not allow [imitations
on or the exifudion of mcidental or consequential
damages, so tile above limitations or exclusions may

 

This limited warranty gives you
ghis, and you may also have other
ify from jurisdiction to jurisdiction,
Conventinn on Contracts for the
idmational Goods shall NOT apply either
3 Gt tha GAF Products or to ths limited

  

  

Modification of Warranty. This imited war-
ranty may not be changed or modified except
in writing, signed by an officer of GAF. No one
{other than an officer of GAP) has the ann 5
assume any additional irability or responsibility
for GAF in connection with your GAF Products
and Covered Flashings excapt as described in
this warranty.

Effectiveness: This limited warranty will not
take effect unless all eligibility requirements
have been satisfied, this warranty ls registered
to you, and your mofing contractor hat been
paid in full.

 

WITHIN 60 DAYS, YOU SHOULD CALL GAF AT:
4-888-532-5767, OPTION 5.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 33 of 112

yes Standard Product
- Limited Warranty

on Roofing Shingles

OWENS CORNING
ROOFING AND ASPHALT, LLC
ONE OWENS CORNING PARKWAY
TOLEDO, OHIO, USA 43659.

©  1-800-GET-PINK*

Www.owenscoming.com/roofing

Pub. No. 10013920 1. Printed in U.S.A. January 2016. THE PINK
PANTHER™ & © 1864-2016 Metra -Goldwyn-Mayer Studios Inc.
All Rights Reserved, The color PINK is a registered trademark of
Owens Coming. ©2016 Owens Coming. All Rights Reserved.

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 34 of 112

’ Warranty Registration &
sey Transfer Information

 

TO REGISTER THIS WARRANTY:

Visit our website at
http://www.awenscoming.com/Roofing/Warranty-101
Click on Register a Standard Product Limited Warranty

The fallowing information is required for registration:

Original Installation Date

 

Original Purchaser's Name

 

Owens Coming® Shingle Name/Color Installed

Number of Squares Ir J

 

Address of Property

 

 

Nate: Please retain proof of purchase and installation date with

your important records in the event that you choose fo transfer this
warranty in the future, or upload these documenis as you register this
warranty online.

TO TRANSFER THIS WARRANTY:

See TRANSFERABILITY OF THIS WARRANTY for
exceptions.

Contact 1-800-ROOFING

For this warranty to be transferred, the second Qwner must
contact 1-800-ROOFING within sixty (60) days after the
date of the real estate transfer to obtain the benefits of this
warranty. And must have the following:

(1) Proof of purchase of the Owens Coming”
Roofing System and

(2) The installation date and ownership history

For more information, call 1-S00-GET-PINK® or visit

our website at: www.owenscorning.com/rocfing. ay
ia

©2015 Owens Coming. All Rights Reserved CORNING
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 35 of 112

   

Re rsiaty
iets bag

Standard Product Limited Warranty on Roofing Shingles.

This warranty includes limitations on its transferability.

 

THIS WARRANTY GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU
MAY ALSO HAVE OTHER RIGHTS WHICH VARY FROM STATE TO
STATE OR PROVINCE TO PROVINCE.

Introduction

Thank you for your recent purchase of Owens Coming® roofing shingles

manufactured by Qwens Coming Roofing and Asphalt, LLC (‘Qwens Coming’).

We believe we manufacture lhe highest quality and most attractive shingles

available anywhere, and that is why we stand behind them with one of the best

warranties in the industry. We have attempted to write this waranty in dear,
plain English, so you will fully understand the warranty we are making to-you If
anything in this warranty is not clear id you, please call us at 1-BO0-ROOFING
or visit our web site af wwnsoofing.owenscoming.com.

Who Is Cavered

To be entitled to the benefits of this warranty: (1) your praperty must be

located in the United States or Canada and (2) you must be either (a) the

ofiginal consumer purchaser (the property owner, not the installer or contractor)
of one of our shingle products listed In the “Limited Warranty Information

Table” al the end of this warrarily or (b) the first person lo whom the original

purchaser transfers this warranty elong with ownership of the structure on

which the shingles are installed (either person descritied in (3)-or (b), "Qwner"),

(For detail regarding transferring this warranty, please see “Transferability of

This Warranty” below,)

What Is Covered

We warrant that your Owens Corning? shingles are free frorn any

manufacturing defects thal (1) materially aHecl the shingles' performance

on your roof during the Tru PROleclion* coverage period or (2) cause leaks

during the balance of the applicable warranty period ufter the Try MH#Ofechon®

coverage period has expired (fo determine the length of the Jn PRO¢ection*
coverage period and the balance of the applicable warranly period, please

see “How Long Are You Covered” below and the “Limited Warranty

Information Tabte” at the end of this warranty.)

This warranty applies only to those shingles purchased afier January 1, 2016-and

before the date a later warranty applicable to the shingles cames into effect

How Long Ara You Covered

ALL IMPLIED WARRANTIES APPLICABLE TO YOUR SHINGLES

ARE LIMITED IM DURATION TO THE TRU PROTECTION COVERAGE

PERIOD APPLICABLE TO SUCH SHINGLES, AS PROVIDED BY

THIS WARRANTY, UNLESS A SHORTER PERIOD IS PERMITTED BY

APPLICABLE LAW. SOME STATES OR PROVINCES DO NOT ALLOW

LIMITATIONS ON HOW LONG AN IMPLIED WARRANTY LASTS, SO

THE ABOVE LIMITATION MAY NOT APPLY TO YOU.

The length of your warranty depends on the type of Owens Coming® shingles

you purchased See the “Limited Warranty Information Table” al the end

of this warranty for the specific warranty period that applies to your shingies,

1. fu PROteckon* Coverage Period—Fiom the installation of the shingles
through the Tru PROleckon* coverage period, Owens Coming will
compensate you for the cast, as reasanably delermined by Owens Coming, to
repair, replace or recover the defective shingles. Owens Corning reserves the
Tight to arrange directly for the repair or replacement of your Products Instead
of compensating you directly. This compensation is limited! as follows:

A lFOwens Coming decides to replace the shingles, Owens Coming will
cormpensate you only for the cost of replacement Owens Caming*
shingles and the fabor directly required to replace the defective shingles,
both as reasonably determined by Gwens Corning.

B. If Gwens Coming decides to repair or recover the shingles, Owens
Coming will compensate you anly for the cost of the labor directly
required to repair or recover the defective shingles as reasonably
detennined by Owens Corning.

C. Try PROtecHon® coverage period does not apply to wind and algae
coverage. Please see "What About Wind Resistance” and “What
About Algae Resistance” below for applicable coverage.

2. Proraled Peniod—Once the Try PROtection® coverage penod for the
Owens Coming? shingles purchased has_expired, the prorated penod will
begin. During this prorated period, we will provide promled compensation
of the cost of the defective Owens Coming” shingles but no other casts

{for axample, the cost of labor) will be covered. We will prorate the amount

of our compensation to you to adjust for the number of years of use you have
enjoyed from the original installation dale through the date of your claim, For
example: If you have a 25-year warranty, and you make your claim anytime in the
15th year of the warranty, our compensation to you will be reduced by 14/25ths
of he Gwens Corning® shmgle cost at the time of purchase. For lifatime shingle
coverage (lor as long as Owner owns the home on which the shingles are
installed), see the “Limited Lifetime* Shingle Proration” Table".

Owens Coming reserves the right to arrange directly for the repair or
replacemant of yout Products instead af compensating you directly.

. Other Types of Structures—The coverage far all Owens Caming® shingles

offered by this warranty dapands an the structure on which the shingles are
installed and the owner of the structure, Lifetime coverage for all Qwens Corning”
shingles applies only to singie-family detached homes. In the instance of shingles
purchased or ingtulled on property owned by others (for example, corpomtians,
governmental agencies, partnerships, trusts, religious organizations, schools,

fomini or cooperalive housing 4 ) oF installed on any other
structures (for example, apartment buildings or any other type of building or
premises not used by individual homeowners as their residence), the waranty
period for lifetime shingles will be 40 years from the orginal installation date of the
shingles, and the Tru Fy? Olection® coverage period will be five years. For lifetime
shing!e coverage (for as long as Qwner owns the home on which the shingles are
installed), see the “Limited Lifetime Shingle Proration® Table”,

Limited Lifetime’ Shingle Proration“ Table

Strectere/thn Tra PRftection* Pesied Precatiel Pucied Prommlad Paried
Tet 1-0 Yeas 11-48 Yoarn At and Reyes
Single family detached 86% reduced by
ae iar thetealier unt 20a
individunts
year 40
‘Yourt 41 send
Sracton/ ewer Yers 1-3 Vers 8-48 Beyord
STB 8 reduced
Any other types of
s ‘S by 2.596 every \
structures of owners 100+ vaorin , No 6
tentit year 40}

* For us long as owrer owns home.

+ Of costs covered under this warranty.
Exceptions—All of @wens Coming’s obfigations of compensation under this
warranty (whelher for repair, replacement, recovery or refunding a prorated portion
of the cost of the defective shingles} are subject to the limitations provided by
this warranty, Owens Coming will nol provide compensation for any underlayment,
metalwork, flashings or other related work, and we will not compensate for the
cost to remove or dispase of your shingles.

. What Aboul Wind Resislance—Your shingles contain asphalt sealant that

requires direct warm sunlight for several days (“Thermal Sealing’) in order lo seal
properly. If your shingles are instuled during a period of cool weather, they may
not adequately seal until the season changes or the wealher warms, and if your
shingles never receive direct sunlight or are not exposed ip adequate surface
lemperalures, they may never achieve Thermal Sealing. Prior to your shingles
achieving Thermal Sealing, your shingles are more vulnerable to blow-offs and
wind damage, This fs the fundamental nature of shingles and nat a manufachusing
defect, and we are not n ble for any blow-offs ar wind damage that might
occur prior to Thermal Sealing having ocawted, After your shingles have achieved
Thermal Sealing, however, they will be covered under this warranty if they
experience blow-offs or wind damage in winds up to the levels and for the period
from the original installation date ("Wind Warranty Period) listed in the

“Limited Warranty Information Table” at the end of this warranty.
HOWEVER, THE COVERAGE AGAINST SHINGLE BLOW-OFFS OR
WIND DAMAGE 1S IN EFFECT FOR A PERIOD OF 15 YEARS FOR
LIFETIME SHINGLES AND FIVE YEARS FOR ALL OTHER SHINGLES
FROM THE ORIGINAL DATE OF INSTALLATION.

Owens Coming will be liable only for the reasonable cost of replacing blown-olf
shingles (lo include material and labor during the applicable Tras PROtection®
waranty period) and the reasonable cust af manually sealing the unsealed
shingles remaining on the roof.

PUA.No. 100173020 H, Printed inl S.A January 2016, THE PINK PAN THEA” & © 160 4- 2010 Matro-Goldwyn Mayer Studios Inc, All Rights Racorvad. Tha colcr PINK ia a registered Uacemark of Gurens Corning, @ 2016 Owans Coming, All Rig!
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 36 of 112

||

 

 

 

6. What About Algae Resistance—tf the shingles that you purchased were not
specifically labeled as "Algut Resistant (“AR*), then any discoloration caused
due to algae is nol covered yy this warranty as explained in “What Is Not
Covered” below. However, if you did purchase AR shingles, they are covered for
the period described in the “Limited Warranty Information Table” at the end
of this warranty following the date of installation (AR Warranty Period") against
brown-black staining caused due to growth of blue-green algae (primarily the
cyanobacteria Gloeocapsa magma). We do not cover the effects of other growth,
such as mold, lichen and green algae. |f brown-black staining occurs during the
AR Warranty Period, you will be entitled to the fatlowing remedy:

A Remedy for Bluc-Green Algae Growlh—tf your AR shingles are discolored
due to blue-green algae growth during the first year of the AR Warranty
Period, we will compensate yau for the cost, including labor (such cost not to
exceed the initial cost of the AR shingles plus the inilial cos! of installalian),
as reasonably determined by Owens Coming, to repair, replace or recaver
the affected AR shingles. Far purposes of this AR shingle warranty, ihe term
‘tepalr’ as used above refers lo cleaning or olhenwise removing any blue-
green algae growth from affected AR shingles. Decisions regarding whether
your AR shingles should be repaired, replaced or recovered will be made
solely by Qwens Coming.

B. Proralion—i your AR shingles have been installed longer than 1 year, labor
will not be covered, and our compensation will be limited to a prorated amount
of the original purchase price of the affected AR shingles. We will prorate
your compensation to take into account! the number of full years of use that
you have enjoyed from the original instailation date through the dato of your
Claim. For example: if you make your claim anylime in the 4h year of the
AR warranty and the AR Warranty Period is 10 years, our compensation to
you will be in the amount of the original purchase price of the affected AR
shingles, reduced by 3/10ths of the original purchase price of the affected
AR shingles.

Transferability of This Warranty (Note: Based on Original installation Date)

This warranty is not transferable except as follows: You may only transfer this

warranty 1 time, anytime: during the life af the warranty, to the purchaser of the

structure on which the shingles are installed. For this warranty to transfer and the
second Owner to obtain the benefits of this warranty, the second Owner must, within

60 days-afler lhe date of the re! estate transfer, contact 1-800-ROOFING and

submit logether: (1) proof of purchase af the Owens Coming® shingles, and (2) the

installation date and ownership history.

1. If the transfer takes place within the Tr: PRROtection® coverage period (see the

Warranty Information Table”), the second Owner is entitied to lhe
same coverage as the original Owner.

2 tithe transfer occurs after the Tr PROleotion® coverage period (see the “Limited
Warranty Information Table"), the balance of the warranty period {other than
the AR Warranty Period and Wind Warranty Period) will aulomatically be reduced
{o a 2-year period after the dale of ownership change. If Lhere is a manufaciuring
defect that causes leaks during this 2-year period, our compensalion to the second
Owner will be based only on the original cost of the defective shingles reduced by
the amount of use the second Owner and the original Owner have enjoyed from
the original Installation date through the dale of your claim.

3. The AR Warranty Peried and Wind Warranly Perind are fully transferrable. The
second Owner will receive the balance of the coverage outlined in the “Limited
Warranty Information Table” based upon the original installation date.

What Is Not Covered

Our warranty does not cover damage to the Owens Coming? shingles due ta
any cause nolexpressly covered in this warranty, After our shingles leave our
manutacturing facility, th !

contol that fect thelr performance. This waranty does not cover any

with non-defective shingles caused by cundilions or handling beyond aur

trol. Some examples of conditions not covered by this warranly include:

1. Acts of Ged, such as hail, strong slorns (ag, hurricanes) or winds over the maximum
wind speed listed in the “Limited Warranty Information Table” at the end of this
waranty, ive damming above the area covered by leuk barriers oF flashings or snow
or water infiltration through exhaust vents,

2 Damage to or fature af the shingles as a resutt of damage to or the Jailure of the
underlying roofing structure.

   

  

        
  
  

   
 
 

    

3. Foot tratfic on your roof or damage caused by objects (eg, tree branches)
failing on your rant.

4. Improper ar faulty installation of your shingles—instalialion must be in accortance
with our written installation instructions and comply wilh local building codes.

5, Shading, vathations in the color of your shingles or discoloration caused by algae,
fungi, lichen or cyanobacteria (unless covered under the section "What About
Algae Resistance” above),

6, Improper or inadequate ventilation ar roof drainage or any damage due to
improperly installed unvented attics. Same exceptions may apply. If you have
questions, please contact us:at 1-800-RQOHING.

% Settlement of the structure of your property or buckling or cracking of the deck
over which your shingles are installed.

8. Leaks caused by pre-existing conditions, structural failures or damaged areas on
or near the roof thal are not part of the roofing system, such as chimneys that
have loose or cracked mortar, skylight seams or soil pipe boots that allow water
to enter the structure or roofing system,

9. Damage to the shingles caused by alterations made after completion of
application, including structural changes, equipment installation, power washing,
painting or the application of cleaning solutions, coatings, or other modifications.

10. Any damage due to debris, resins or drippings from foliage.

11. Improper storage, handling or other conditions beyond our control.

12 Damages caused by, or the cost to repair or replace, any non-Owens Coming®
shingles.

12. Improperly designed or installed gutter or downspout systems.

14. Any cosls that you incur that are not authorized in advance by Owens Coming.

Replacement Shingle Variations

As a result of our ongoing efforts to improve and enhance our shingle product line,

we must reserve the right to discontinue or modify our shingles, including their

colors. We: are not liable to you if you make a warranty claim in the fulure and any
replacement shingles you receive vary in coler either because of normal weathering
or changes in cur praduet line. You should understand that if we replace any of your
shingles under this warranty, we reserve the right to provide you with substitute
shingles that are comparable only in quality and price to your original shingles,

Compensation

Under the terms of this warranty, the manner of compensation is at Owens Corning’s

sole discretion and may be arranged by Owens Coming directly or issued in the form

of cash settlement or material credit for Gwens Coming® products to.an existing
supplier of Owens Coming*roufing malerials All costs musi be pre-appraved by

Owens Coming.

Claims Process

To make a claim under this warranty, you must do so within 30 days after you

discover the problem, To fully evaluate your claim, we may ask you to provide, at

your expense, pictures of your shingles or shingle samples for us to tesL You

must do so in order to be eligible to make a claim under this warranty. To make

a claim or if you have any questions, call us at 1-800-ROOFING or visit us at

wwwowensrorming.com/rooting. Ifyou repair or replace your Gwens Coming

products before Owuns Cuming has made a determination on your claim, your claim

may be denied.

No Modifications to This Warranty

The terms of this warranty may not be waived or modified (whether by a statement,

omission, course of dealing or any act), except by a wriling signed by an officer

of Owens Coming or a licensed attomey in the Owens Coming legal department.

Olher than such an afiicer or attomey, nobody (regardless of whether an Owens

Corning employee, a contractor, an installer ar olherwise) has authority to act on

behalf of Owens Coming (ler example te waive or modify this warranty, to make

Tepresentations or warranties or to undertake any liability), This warranty represents

e entire agreement between the parties and replaces all other communications,

fies, representations ard guarantees.

Mandatory Arbitration

To the extent permitted by appicable faw, Owens Coming and you agree to arbitrate

alg sand daims arising out of ar relating to this warranty or Qwens Caming*

shidgles ("Dispute"). This warranty evidences a transaction in interstate commerce,
the Federal Arbitration Act govems the interpretation and enforcement of this

 

 

 
Case: 3:19-cv-00306-wmc_ Document #: 29-19 Filed: 03/13/20 Page 37 of 112

PUBLICATION DATE: January 1, 2016

 

 

 

provision. A parly who intends to seek arbitration must first send to the other, by
certified mail, a written notice of intent to arbitrate (Naolice"). The Notice to Owens
Coming should be addressed to: One Owens Coming Parkway, Toledo, Ohio 43659
(Arbitration Notice Address”). The Notice must (a) describe the nature and basis of
the claim or dispute; and {b) set forth the specific rellef sought (‘Demand’). if the
partes do nol reach an agreement to resolve the claim within 40 days after Nolice
is reorived, you or Owens Coming may oammence an arbitration ing. All issues
are for the:arblirator to decide, including the scope of this arbitration clause, bet the
arbitrator is bound by the tems of this warranty The arbitration shall be governed by
the Commercial Dispute Resolution Procedures and the Supplementary Procedures
for Consumer Related Disputes (collectively, “AAA Rules") of the American Arbitration
Assocation (AAA), as modified by this warranty, and shail be adreinistered by the AAA
YOU AND OWENS CORNING HEREBY WAIVE THE RIGHT TO A TRIAL
BY JURY.
The urbilrator may award injunctive relief only in favor of Ihe indowdual party
seeking relief and only to the extent necessary to provide relief warranted by that
party's individual claim.
YOU AND OWENS CORNING MAY BRING CLAIMS AGAINST THE
OTHER ONLY IN EACH PARTY’S INDIVIDUAL CAPACITY, AND NOT AS
A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING.
Further, you agree thal the arbitrator may not consolidate proceedings of more
than one persan's claims, arid may not olhenwise preside:over any form of a
representative or class proceeding.
Governing Law and Forum
This warranty and all Dispules-are governed by United States Federal laws and laws
of Ohia. Subject to the “Arbitration” provision in this warranty, if there are any Disputes
that cannot be arbitrated, then the parties consent to the exclusive jurisdiction and
venue of the state and federal courts in Ohio with respect to such Disputes.
Savings and Severability
To the extent that this warranty is inconsistent with applicable law, this warranty is
hereby modified to be consistent with such applicable law. If an arbitrator or court
delermines that-any term in this warranty is illegal or unenforceable, the parties
intend for the arbitrator or court to interpret or modify this warranty to effect
the original intent of the parties as closely as possible while rendering the term
and this warranty fully legal and enforceable. ff a term in this warranty cannot be
rendered legal and enforceable aqvontingly, the parlies intend for the arbilralor
or court to sever the illegal or unenforceable lerm from this warranty, leaving lhe
remainder of this warranty enforceable.
Limitations
THIS WARRANTY IS YOUR EXCLUSIVE WARRANTY FROM
OWENS CORNING AND REPRESENTS THE SOLE REMEDY TO ANY OWNER
OF OWENS CORNING® SHINGLES. OWENS CORNING MAKES NO OTHER
REPRESENTATIONS, WARRANTIES OR GUARANTEES OF ANY KIND OTHER
THAN THOSE STATED EXPLICITLY IN THIS WARRANTY.

YOUR REMEDY FOR DEFECTIVE SHINGLES IS FULLY DESCRIBED IN THE
ABOVE SECTION, “HOW LONG ARE YOU COVERED”. YOU ARE NOT
ENTITLED TO ANYTHING MORE THAN WHAT |S DESCRIBED IN

THAT SECTION UNLESS OTHERWISE COVERED BY AN OPTIONAL
OWENS CORNING ENHANCED WARRANTY. OWENS CORNING HAS NO
REASON TO KNOW ANY PARTICULAR PURPOSE FOR WHICH YOU ARE.
BUYING SHINGLES.

OWENS CORNING IS NOT RESPONSIBLE FOR ANY INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE, OR OTHER DAMAGES OF ANY KIND,
INCLUDING DAMAGE TO YOUR STRUCTURE OR 10 YOUR STRUCTURE'S

CONTENTS, WHETHER FOR BREACH OF THIS WARRANTY, NEGLIGENCE,
STRICT ILITY OR OTHER CLAIMS DERIVED IN TORT OR FOR ANY
OTHER SE.

SOME $TATES OR PROVINCES DO NOT ALLOW THE EXCLUSION OR
UIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, $0 THE
ABOVE LIMITATION OR EXCLUSION MAY NOT APPLY TO YOU.

FOR CANADA ONLY — The terms in this warranty, except to the extent lawlully
permitted, do not exclude, restrict, or modify bul are in addition to any provincial
laws.

Limited Warranty Informaton Table

 

 

 

 

 

 

 

 

 

 

 

Prom tier: Lenge Lene

Borkshiny®t Letina ID YRS 130 MPH THYRS 15 YRS
p = ‘Lifesiene® 10. YRS 130 MPH 1S YRS YRS
Woodie Letina YRS TWISUMPHT* TH YRS 1D YRS
Woodorest? Letina YR TMQ MPH IG YRS YRS
Weathesfuiatl® HPt/ttt {Hetime® 10 YRS TINO MPH WARS YRS
Duration? Seriest? (ifesima* Ta YRS 120 MPH IRS WYRS
Dabaiiga ttt Litesiena? 1OYRS HOO MPH" TEYRS 1 YRS
Supreme? KS 8 YRS 80 MPH SYAS IRS
Tasic® 7 YRS wYRS MPH SYR

Frac bony as camer osm: bore.

+ Berkshire® Hip & Ridge is required for 15-year Algac Resistance Limited Warranty.
tt Includes TruDefiniton® Duration®, TruDefinibon® Duraton STORM2# TruDefmition?
Dumabon® Colors TmDefintion® Duration MAX,® Duration?

Premium Cool and Duration? Premium shingles:
ttt Includes TruDefinition® WeatherGuard® HP, and TruDefinitian® Oakridge® ay
4 Wealhe:Guard® HP Shingles require WeathierGuard® HP Hida) 4
and TruDefintion® Duraba ny oTORA * Shengles require Pro: Soe STURN Tlie & Hip
Ridge Shingles to eats a UL 9916, Class IV impart atten roof tok

130 MPH is applicable only with 6-nail application in accordance with installation
mstructons.

“110 MPH ts slandard with 4-nail eer ss 130 MPH ls applicable oni

appficelicn and Qwens Serna Sate fey Stele products anphication wee oii
takes in accordance witi instalation "

* Pronttion ts calculated annually erate, on the original instalation date. There are
no purtal year prorabons.

1 AR is awalable regionally. Visil wwveowenscoming.com/roofing for availability in
your np code,

NOTE: nihen prone inset lene wens Caring
wil match with the core: toofing shini

hg Ridge shingle waranty terme
Fadge shingle installation nmtruchons for detaiix)

speafic Owens Coming® Hip &

 

Name of Contractor Dale of Instatlation

 

Addr=s

 

City Stato ZIP

 

Phone Number
 

Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 38 of 112

May 01, 2017
BEER, LARRY
610 10TH ST

FENNIMORE, WI USA 53809
RE: GAF CLAIM NO 30103639
Dear LARRY BEER

This is to confirm that a GAF Warranty Claim has been established in your name, and has been assigned the above
referenced claim number. Please refer to this claim number on all submissions associated with the evaluation of
this claim. In order to evaluate your claim, we ask that you please complete the enclosed claim form and submit all
of the documentation requested in the attached Claim Checklist. We realize that collecting this information can be _
time consuming and difficult, however it is important to include all information below to make sure that your claim
can be processed expeditiously.

We strongly recommend that you engage the services of a professional to assist you in completing this claim. Please
note that all itemis submitted for the evaluation of this claim become the property of GAF and cannot be returned to
you regardless of the disposition of this claim. GAF does not assume responsibility for damages or injury to persons
or property in connection with the removal of any required samples. The removal of samples shall be undertaken at
the sole risk of the Claimant or the Claimant's representative. If you choose to hire a builder or professional roofer
to perform this task, please note that it will be at your own expense.

With the exception of the sample submitted in connection with this claim, if you need to repair or replace your
GAF products before your claim is resolved, you MUST provide GAF with reasonable notice. If you have already
repaired or replaced your GAF products without notifying GAF about this claim or before GAF has completed its
evaluation, your claim may be denied.

Please remember to label your claim number on ALL documents, photographs, and samples submitted. Enclose
all documents, photographs,and samples in a sturdy package. Close and secure the package with packing tape.
Attach the enclosed return label to the package. Please send all documents, samples, and photographs to:

GAF Warranty Claims center
1 Campus Drive
3N-105
Parsippany, NJ 07054

Failure to submit all of the required documents, samples and photographs within 270 days from the date of this
letter or failure to comply with our investigation may result in the denial of your claim. After we have received
your claim submissions, you must allow reasonable time for an analysis of your claim by GAF. If you have
any additional questions or concerns, please contact the Warranty Claims Department at 800-458-1860

or e-mail us at warrantyclaims@gaf.com.

Thank you for your cooperation. We look forward to resolving your claim as quickly as possible.

GAF - Parsippany
1 Campus Drive * Parsippany, New Jersey 07054 * (800) 458-1860 * Fax (973) 628-3943
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 39 of 112

 

al
4

Warranty Service Department
7 Campus Driva Parsinpany NJ 07054

CLAIM NO.

GAF

WARRANTY CLAIMS CENTER
1 CAMPUS DRIVE

3N-105

PARSIPPANY, NJ 07054
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 40 of 112

py

_|
Coy 5
—= CLAIM DOCUMENTATION CHECKLIST
1 arews Crives
Bosappriny, ali Cd

 

NOTE: All of the below listed documentation must be submitted together with a completed Claim Form
(enclosed). Please see the enclosed cover letter for complete instructions,

 

(1) PROOF OF OWNERSHIP

(A) If you are the current owner of the property on which the subject shingles were installed, and
were the owner of the property at the time the shingles were installed, enclose 1 of the following
documents:

Property Deed

= —— a4

:- Property Tax Bill (From Year of |; ‘Mortgage Statement (From Year |
Installation) of Instatlation)

|
I
1

-OR-

{B) If you are the current owner of the property on which the subject shingles were installed, but
you were not the owner of the property at the time the shingles were installed, enclose 1 of the
following documents:

| ie Property Deed s Property Tax Bill (From Year of te Mortgage Statement (From Year.
| Purchase) | of Purchase)

2. ui ieee ee

Sai SSR AH aaa
| i: Documentation demonstrating that you notified GAF in writing of the transfer of ownership within the time
| specified by the applicable warranty.

(2) PROOF OF QUANTITY — Enclose 1 of the following documents listing the quantity of shingles installed
i.e. Squares, bundles or linear feet:

 

. Shingle Sales Receipt De Shingle Invoice {Accompanied by | :; Roofer’s Invoice, Estimate, or
| Proof of Payment) Contract (Accompanied by Proof of

| ; Payment)

(3) PROOF OF INSTALLATION — Enclose 1 of the following documents indicating the date the shingles
were installed on the subject property:

"1: Shingle Sales Receipt “sy Shingle Invoice, Roofer’s Invoice, “(: Certificate of Occupancy
Roofer’s Contract (Accompanied by

Proof of Payment)

 

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 41 of 112

(4) PHOTOGRAPHS — All photographs should be in color, at least 3 inches by 5 inches, and have the
property address clearly written on the back:

 

11 At least 3 (three) taken from a distance and showing the entire structure (front and back)

 

 

1 At least 2 (two) of each roof plane showing the entire plane and condition of the GAF product(s)

(3 At least 2 (two) showing existing ventilation (soffit, eave, ridge, box vents, etc.)

 

iz At least 1 (one) close up of the affected area

 

1 At least 1 (one) clearly showing the location of the roof from which the sample will be taken (prior to removal) ]
and at least 1 {one) clearly showing the same location (after removal),

 

 

(5) SAMPLES — Samples are required for certain warranty claims. Samples are used to determine product
{D and whether or not the shingles contain a manufacturing defect.

| =: 2 full-size shingles that measure approximately 12” by 36”
If the product is experiencing an issue with color variation, submit 1 shingle from the “light” area and 1 shingle
from the “dark” area.

 

Shingle Removal Instructions:

 

Sealed Shingles: Shingles are difficult to remove after they have sealed. _

Work On Cool Shingles: Cool shingles are easier to remove. If possible, select shaded shingles or cool the shingles
with cold water.

After Cooling, Fracture Sealant: Using a metal pry bar, separate the shingles by prying the bar between the
shingles. The sealant should snap or pop loose.

Remove the Nails: Remove the nails from the shingle you want to submit to GAF for evaluation and the shingle
above it. Select shingles that exhibit the reported condition.

 

Replace the Shingles: Repiace the shingles with new shingles with the same design to avoid water entry.

 

Hand Seal the New Shingles: Hand seal the new shingles in place.

 

For definitions of any of the roafing terms referred to above, please refer to
http://www.gaf.com/Roofing/Residential/Glassary Of Roofing Terms.

 

 

 

 

Claim No.

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20

 

ONY —
reraye

  

1} Campus Unive
Parsippany, Pst eet

Page 42 of 112

GAF SHINGLES WARRANTY CLAIM FORM

 

| Claim Number:

I. CLAIMANT INFORMATION

 

| Name:

| Street Address:

City:

Co-Owner’s Name:

 

 

 

Apt. Number:

 

 

" State/ Zip:

 

Daytime Phone:
|

Alternate Phone:

 

E-mail:

‘Do you currently own the property?

 

Bo you consent to receive official information about the claim
via e-mail?
yes / NO

 

Has there been an assignment of the claims relating to the
, Shingles? (If yes, you must provide proof of the assignment with

this claim form.}

 

 

YES / NO ! Yes / NO
an L.
Original Owner or Qualifying Subsequent Owner:
Did you own the property at the time the shingles were installed? Yes / NO
!F you answered NO:
Did you notify GAF of the transfer of ownership? Yes / NO

| If so, please enclose any documentation that you provided to GAF as well as proof of the date you purchased the property.

 

 

 

Warranty No.

Enhanced Warranties:

Did you purchase either a System Plus or a Golden Pledge warranty?

YES / NO

 

 

 

Claim No.

Page 1

 
I.

Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 43 of 112

DESCRIPTION OF PROPERTY {WHERE SHINGLES INSTALLED)
(Please fill out a separate copy of this section for each property.)

 

 

| Number of structures that are the subject of this claim:

 

 

| Claimant’s Address):

Name of Current Occupant (If different from Claimant):

 

Apt. Number:

 

 

an

L_

State / Zip:

 

 

 

 

PROPERTY TYPE: What type of property was or are the shingles installed on? (Select one.)

 

CI Single Family Residence

[1 Duplex

 

CF Condominium

 

 

O) Apartment Building

{] Commercial

(1 Other/ Describe:

 

 

th. IDENTIFICATION, INSTALLATION AND CONDITION OF SHINGLES
For definitions of any of the roofing terms referred to below, please refer to
http://www.gal.com/Roofing/Residential/Glossary Of Roofing Terms.

 

| What type of shingles were installed?

 

When were the shingles installed?

 

 

How were the shingles installed? (Select one.)

 

CO New Construction

C] Complete Tear Off

TL. Recover Over Asphaltic Shingles

-———, 1) Recover Over Wood Shingles

(1 Recover Over Unknown/ Other

 

Type of Deck (Select all that apply.)

 

CO Plywood or OSB

 

CL] Wood Planks
Width:

 

XC) Other Type:

 

 

Claim No.

Page 2

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 44 of 112

 

Type of Ventilation (Select all that apply.)

 

 

 

 

 

 

 

 

[1 Ridge Vents es O Power Vents ;
O Roof Turbines _ L] Gable Vents _
OO Eave Vents _ ____ | UO Roof Vents _
DF Soffit Vents C) Other Type Vents: —_
Pitch

 

 

Pitch of the Roof(s):.

Note: The pitch of the roof refers to the slope of the roof. A roof’s pitch is calculated by the number of inches it rises vertica lly
for every 12 inches it extends horizontally. A roof that rises 6 inches vertically for every 12 inches horizontally has a 6/12 pitch.

Name:

 

 

Street Address: —_

 

City: : State: Zip:

 

 

 

Condition of the Shingles

 

Total Number of Shingles that are affected (Each shingle measures approximately 12” by 36”):

 

Describe your specific concern with the shingles and specify the areas of the roof where those concerns are manifested:

 

 

When did you first discover the problem with your shingles as described above:

 

Repair/ Replacement History

 

Have you repaired or replaced any portion(s) of the roof on which the shingles are installed as a result of the problems described
above?

YES/NO

 

 

If you answered YES, describe the repairs, specify the reason the repairs were made, indicate when the repairs were made and by
whom. (in the alternative, you may provide documentation of such repairs in the form of an invoice from the roofing contractor who
performed them.)

 

Claim No. i "Page 3
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 45 of 112

IV. OTHER CLAIMS

 

Have you (or to your knowledge any prior owner) ever made a warranty claim to GAF regarding the subject shingles?
YES / NO

 

 

 

 

If you answered YES, please provide the GAF Warranty Claim Number:

 

| Have you (or to your knowledge any prior owner) ever made an insurance claim regarding the subject shingles?

 

YES / NO

 

 

\f you answered YES, please provide Name of Insurance Carrier and Insurance Claim Number:

 

 

V. INSPECTION

| If GAF determines that the property should be inspected, do you wish to be present for the inspection?

 

 

YES {NO

VI. CERTIFICATION

This document is signed under penalties of perjury. Per my signature below, | also authorize GAF to verify the Claim, including by
retaining an Inspector to inspect the shingles on the Property, if GAF determines an inspection is necessary. | further certify that all
samples and photographs that | have supplied (or will supply) are from the roof that is the subject of this claim and are typical of the
damage to the roof or roof plane for which | seek compensation.

 

 

Signature of Claimant Date

Claim No. Page 4

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 46 of 112 fl
age lo

 

Larry Beer

From: "Madonna, Salvatore" <SMadonna@gaf.com>
Date: Tuesday, August 29, 2017 3:46 PM

To: "Larry Beer" <beerls@tds.net>

Attach: Capture.PNG; 20170829165424837 pdf
Subject: 30103639 Beer

Larry,
Once again | presented your claim to my direct manager in which he indicated the denial was appropriate. The

shingle samples as well as the photos definitely show an impact to the roof.

Unfortunately impact damage to the shingles is not considered a manufacturing defect. Your warranty does
state that impact damages would not be covered as well as any hail event.

1 wish | could have given you better news, but the denial will stand.

i have enclosed a portion of the warranty that outlines the limitations of coverage.

| have also enclosed the revised denial letter with the 3/23/17 date of occurrence of hail.

Yours truly,

Sal Madonna
Warranty Claims Specialist

ae
os

1 Campus Drive,

Parsippany, New Jersey 07054

Phone (800) 458-1860 , aption 5,2,7 ext.1631
Fax (973) 628-3943

Email: smadonna@gaf.com

This email, including any attachments, is for the sole use of the intended recipient(s), and may contain
information that is confidential or legally protected. If you are not the intended recipient, any disclosure,
copying, distribution, or use of the contents of this information or any attachments is prohibited and may
be unlawful. If you have received this electronic transmission in error, please reply immediately to the
sender by return e-mail that you have received the message in error and delete it along with any

attachments. ,

 

Pn Me fs . ae ‘athe
. / mp 7 af 14 ‘ os =
7 : hy ch, i ‘ue
at C . =! ME at * va
» Neel hl A
a AA #4
, me ™ i Sh \ an 4 7 Let,
: re fot woo mk
£ ie . ae »_~ hie Ry.
2 Ps 4
ca iy mH
“ot 4 e ; Re Sw
£7 R Yer
A
a

8/29/2017
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 47 of 112

Warranty Services Department

1 Campus Drive, Parsippany, NJ 07054

August 29, 2017

Larry Beer
610 10° St.
Fennimore, WI 53809

Re: GAF Claim: 30103639
Dear Mr. Beer:

This is to advise you that GAF has completed the evaluation of the above referenced claim.
After careful examination of your claim by our Warranty Claims Center, it has been determined
that the samples submitted meet our manufacturing specifications. Unfortunately, your claim
has been denied for the following reason:

After careful examination of your claim by our Warranty Claims Center, it has been determined
that the impact event on March 23", 2017 was the cause of the damage.

The lab feels that the hail event was the cause of the impact damage. Please he advised that we
do not cover any hail damage claims per the warranty.

Should you have any questions, please feel free to contact Warranty Services at 1-800-458-
1860. We are open Monday — Friday from 8:30am — 5:00pm EST,

Sincerely,

Sal Madonna

Clairns Representative
1-800-458-1860

smadonna@egaf.com

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 48 of 112

a Puen —The GAF-EIK Smart Choice’ Shingle Limited warranty 4 57

“FO Years Provalica “8 Ol Years Preratica 40) Years Provation

Factor _{stalied Facter _ glnstatiss Factor

 

Wied bamage Bisa OMeFailure To Seai: What 's Ci
femedy

Madifi ration ct Warranty

 

1 “Wing
Protection Coverage
Periud tyes) | frmph , emt
{60:96
(035

therktax” 5 (£0,130

+ . .

a Snags, 1400 16:

ire” Prestique 3( 1110.17:

 

 

 

 

 

ao
erline Prestique’ 4 . 110.1 a
2” Canadian ao

 

 

 Pracugu 2 Liatme Lifetime

iLifetiene |
Lifetime
~Litetime
Lifetime
“Lifetime
Lifetime |

 

 

 

4 30208

Wend Ceverage Wth e corense wet

 

 

“Band Sequaa

‘Seana Cat’

Grantry Manson

Send § Sar”

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 49 of al ci
age lo

 

Larry Beer

From: "Brian Reifschneider" <briruahome20 16@hotmail.com>
Date: Wednesday, May 3, 2017 9:34 PM

To: <beerls@tds.net>

Subject: Roof bid

 

There was hail damage to the roof of Larry Beers house roof and garage! Damage to ridge vent and east
sides of roof!

Remove old roof

Replace rotten wood

Ice/water shield

Synthetic underlay ment

Ridge vent vent boots

Flashings

Dumpster included in price

Owens Corning 50year shingle

$23000.00

Get Outlook for 1OS

5/4/2017
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 50 of 112

— arter’s

= isconin

_nspections. LEC

6938 Otter Creek Rd
Avoca, WI 53506
608-583-6024

warrenporter2i: omail.com

To Larry Beer
610 10" St.
Fennimore, WI 53809

Larry this is a report on my observations at your home relating to the hailstorm effects on your home,
especially relating to the newer roof shingles.

Though there does not appear to be many circular impact areas, there are numerous small holes where the
grit was dislodged. I would add pictures to this report but they do not show well. The issue with these
areas is that the UV radiation from the sun will shorten the life of the roofing as the grit is designed to
reflect the damaging solar radiation. In my opinion the roof could possibly age 25% to 30% faster, which
means shorter life expectancy. Since the shingle company does not cover hail damage and basically your
shingles have lost their warranty I would be expecting the insurance company to at a minimum pay out
30% of a replacement roof. The 30% would be best as inflation will eat into this in the coming years. I
have seen other insurance claims that actually pay to have the shingles completely replaced in cases like
this.

The other hail damaged areas where you have documentation and bids from contractors appear to be in
line with what I observed. Since I am an inspector and not a contractor I do not keep up with repair costs
so I cannot be of much assistance there.

Warren J. Porter

WI Registered Home Inspector #88-106
POWTS Maintainer #72209

WOWRA Powts Evaluator #2008032
DNR Pump Installer #6648

Rental Weatherization #72209
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 51 of 112

ay

Le) arAtets J opr
was on the State of Wisconsin's Dept. of Regulation and Licensing committee, to assist with the
origination of the Standards of Practice exam when Wisconsin rules dictated registration of Home
Inspectors in 1998, served as Vice President of the Madison Chapter of the Wisconsin Association of
Home Inspectors at that time and later became education director for several terms. strong belief in a
common sense attitude of discussing inspection findings and educating the home buyer.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 52 of 112

 

INVOICE
610 10th St
Fennimore, Wisconsin 53809
Porter's (608) 822-6858
Wisconsin
Inspections

Glient: tarry: Beer
tnvolce Number: Foogs2i10% Total Amount Due
Invoice Date: Friday, May 42, 2047 s 1 50 “ 06

eee hy scripzion Unit Price Amaunt

 
   

 

1 Roof Hail Damage Inspection $150.00 $150.00
Subtotal: $150.00
( ce? Ps
(ly \
J\

 

    
 

] Amount Due
(608) 583-6024 + warrenporter2@gmail.com $150.00

   

Porter's Wisconsin Inspections LLC -

Thank you for your business! Submit payment to:
6938 Otter Creek Rd
Avoca, WI 53506
‘Place ee ar

re

 

 

 

 

 

 

 
as ine ARIE mar
ee

 
ih
Se
Wes

te

2

 
 
 
 

 
 
. i Z “AUS oN i‘ Si uA a ha,
' an Aa) ci. er ¥ es 2 a
¥ ~2 J tk * ba i.
RA Pa ease oa
: Ed “
: \ I. 4 * 2 b ‘ ; rr af : f,

 
 
Renin oH

NV dacark aes Ce

 
ink , ; ris im . 4}
ims a " 4
cere Jn ya ay TO
4 ae Bie My
eae ett as CLT

 
 
 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 66 of 112

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 67 of 112

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 68 of 112

 
 

Case: 3:19-
RRRBOTRRS 70 ot 21.7 FR a
a i a by i. ae j 9g

Me +, A
:

- Cor

ey
ie y ry rl $3
eo ba —

 
mp see
pies! |

 

Sle

i, " er a x rine

 

, %

%

 
, i A

a

oe

1

i)
tured

 
 
= b

i *
ae re si a)

Nees

See
ee

Lara a cash ee
Ba a Wa a r.

evi

BMGT Na
Bk k eR oS PARR

 
a ¢ ra fl : <i
'y or ay Ts Erp
nea CST Ares

a

ag

by
J
as ‘
aS is ve

e Mie a ’ “, aK
Spa Rati Ketter oa

A. a ep ‘
ge be

SH Ay uth

 

 
“ale bees 61 dem J
gee i ai} 1
yl! me hope Ls

 
 
 
 

Hail storm leaves mark
Femi np
Times

Be wary of unqualified contractors,

BY ROBERT CALLAHAN

Residences in Fennimore
and surrounding communities
were damaged during a severe
thunderstorm on Thursday
afternoon, March 23,

‘A line of severe
thunderstorms blanketed “The
City on the Move” in hail at
approximately 5:30 p.m. on
Thursday,

“The south half of town had
a lot of damage,” Fennimore
Director of Public Works
Dennis Biddick said Monday
night. “There is night and day
between housing on the south
half on the north half, as far
as damage. You can just drive
down the side streets and see
just all the holes in people’s
sidings down here. Up here,
you' don’t.”

The City’s residents have
been left to assess the damage
in the days since.

“That is one thing to note:
there are a lot of extra people
in town right now,” Biddick

Fennimore was pelted with hail last Thursday afternoon,
damaging homes and City buildings, as well as automobiles,

 

ROBERT CALLAHAN PHOTO |

Said. “There are insurance

adjustors around. There are
also a potential for unqualified
contractors taking advantage
of residents.”

“Make sure you know who
you are hiring,” Mayor Ryan

“Make sure they have

 

qualifications that they can
provide,” Biddick added.
“There are a lot of people
that come in and fly by night, |

Boebel advised.

 

  

 

OBERT CALLAHAN PHOTO

Fennimore streets were blanketed with hail last Thursday
afternoon. This gave some drivers the opportunity to perform
donuts in the readway with their automobiles, Fennimore
director of Public Works Dennis Biddick reported.

 

HAIL,
from Page 1

use junk materials, put up old
shingles, and three years down
the road you have to replace
your roof again. Be wary.”

Biddick reported several
City buildings were damaged
ifi the storm, although there
was no major damage.

As the hail pelted the City,
Sara Brodt feared the windows
of her home would be broken.

““Some of that stuff we
picked up, we were getting
quarter-sized,” she said. “We
kept it and it is in the freezer.
Tt was wicked out there.”

Biddick said the aluminum
siding on his home now looks
like the surface ofthe moon.

The newly-poured cement

see HAIL, Page 3 |

 

floor of the City’s new
Fennimore Community Pool
Bath House was also damaged.

“It is just cosmetic. You
will never know when it is
done,” Biddick said. “It is
just the cream on the surface.
What they will end up doing
is grinding the whole surface
down and then just putting
a coating on there. You will
never know when it is finished.
There is nothing structural, it
is just like the top 16th of an
inch.”

How often has Biddick
seen a hail storm like last
Thursday’s?

“I think the last one was
either “90 or ‘91. think it was
‘91,” he said. “That was down
by Darlington. We had drifts
in road ditches, of hail, three

or four feet tall.”

Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 79 of 112
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 80 of 112

Claim # LA56442001H
Travelers Insurance
12-30-2017

Attorney Ben Wood:

This has been a very aggravating year for me. Mainly because of Travelers Insurance and how they
handled the loss | had from the hail storm on March 23, 2017. After supplying Travelers with estimates,
they chose to not to negotiate with most of the contractors, but tried to force me into an unfair
settlement that would not put my house back to pre-hail condition. They claim that their estimate
shows direct physical loss; isn’t the loss calculated by both contractors and insurance company? Can an
insurance company give an unjustified scope of repairs with funds that will not repair damage? Most of
the contractors | used will not return a call to Travelers because their estimates are so far off from
Travelers representative’s that they say it is not worth their effort or time to explain what they have
written. Travelers estimate is so low that | can’t find anyone interested in the job so repairs can be
done. Since their estimate is so low, | have pleaded with Travelers to supply me with contractors that |
can call to make repairs that will still keep both of us happy. For the most part Travelers won’t accept
my chosen contractor’s bids and refuses to supply names of contractors that would repair to their scope
of repairs. | did get two of the contractors to call Kathryn, and she didn’t return their calls or e-mails. |
find it difficult to understand that most of my neighbors have their houses back in good shape, and | am
here writing letters trying to get a settlement so contractors can repair the damaged home.

| supplied Travelers with estimates from Tru Home Roofing, H&H Painting, Granville Painting,
Schrader Heating and A/C, Ingersoll Plumbing and Heating, Chamberlain Electric, Radio Shack, Dubuque
Glass, Dodgeville Overhead Door, Blotz Construction, Connely and Sons LLC, Goodman Gutters, and only
two contractors were accepted and only after considerable trouble with multiple e-mails and phone
discussions. The troubles involving these two contractors are as follows. Chamberlain Electric that said
he would not do work for Travelers because of rude demands and manners from Kathryn McCombs.
Ben from Tricor insurance called Chamberlain and put forth an apology on behalf of Kathryn. Dubuque
Glass estimate was approved because of phone calls and negotiations by Travelers. Travelers was given
the option of settling this part of the claim or heat bill reimbursement would be necessary because of
winter approaching. This seemed to spark a quick response.

Travelers Insurance pushed me into negotiating with contractors because they refused to call them or
e-mail them. They claimed that “the contractor’s bids didn’t fall into their scope of repairs”. | am nota
very good negotiator when someone else is supposed to do that job. | will also say that | may have lost
my temper with dealings on this claim, and | have no apologies for Travelers Insurance especially to
Kathryn McCombs and Ryan Conklin. They made life very difficult for me during this settlement process.

At this time | would like to show appreciation to Attorney Ben Wood, Mitch Tollefson, Warren Porter,
Rob Culbertson, Earl Rockwell, Gary Chamberlain, John Schrader, Kelly Ingersoll, Greg Goodman,
Christopher Blotz, Jeff Hagen, Sal Madanna, Doug Paynter, Paul Connely, Chris Hinkley, Gene Granville,
and last my wife Sharon for her moral support and understanding. All these people worked diligently to
achieve a fair settlement with no success.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 81 of 112

I sent out an e-mail to the Traveler's staff on each damaged portion of the claim explaining the
troubles | have had and what my view of the situations were (see e-mail in files). The response back
was, “The homeowners policy issued by The Travelers Home and Marine Insurance Company
(“Travelers”) to you and Sharon Beer provides that, subject to all the policy terms, Travelers will cover
the dwelling and personal property owned by you against risks of direct physical loss.” The professional
contractors wrote estimates on the direct physical loss and Travelers refused to accept their views. |
believe that all the bids stated some form of hail damage in them. Traveler’s scope of repairs was
written in stone and they didn’t even call the contractors to discuss their findings. When some of them
tried to contact Travelers to discuss their findings they didn’t bother to contact them back. |am
referring to H&H Painting and Goodman Gutters and Schrader Heating and A/C. Tru Home didn’t bother
to call them back because their, “scope of repairs” was ridiculous. As far as | know, all the other
contractors were never approached by them except Chamberlain Electric and Dubuque Glass. Travelers
actually made an acceptable settlement on three damaged portions of the claim: the TV antenna after
an argument between Kathryn McCombs and Gary Chamberlain; painting the wooden disc after
excluding it on their original estimate and having my inspection crew make recommendations; and
Dubuque glass because Travelers actually spent the time to call them and have them explain their
findings. All other damaged facets have been grossly neglected.

| question Kathryn’s estimate writing skills when her computer generated guesses are grossly under
the contractor’s estimates. Is she protecting their loss ratio with the underestimated scope of repairs?
Kathryn questioned the honesty of contractors and that really upset me. Most of the chosen
contractors have been in business for decades and many of them longer than Kathryn has been in this
world. | also find it in bad taste to question our State’s executive guidelines of the capabilities of
licensed building inspectors. Kathryn should also acknowledge the expertise of a trained coatings
representative. | think she falls short of the credentials of these people. Kathryn and Ryan should not
make accusations that, “these people do not know what they are talking about”. | am also concerned
that | have three estimates from Kathryn and four checks that were written to try to get me to accept an
inefficient settlement. If Kathryn was a “highly trained representative” and “ready to make the claim
process as easy as possible”, as claimed by Michael Klein President of Personal Insurance of Traveler's
Insurance, my house would have been back to pre-hail condition months ago.

| have had hundreds of contacts with Travelers and contractors through personal meetings,
telephone calls, E-mails, and re-inspections. Since | have received little agreement and cooperation
from Kim Burnell, Ryan Conklin and Kathryn McCombs Parker, | find it necessary to move into the next
step in settlement. My information will be given to you, Attorney Ben Wood, to follow through the
arbitration appraisal process in negotiations. | believe you can reach a fair settlement for both
Travelers Insurance and Larry Beer. Ben would you contact Travelers so you can find Travelers choice of
a competent and impartial appraiser and then choose an umpire if needed for settlement? This
procedure is listed on page 16 of 25 in Homeowners Policy Booklet. | will send you the files | have, a
letter of Welcome from Michael Klein, copy of the policy, checks and e-mails | find pertinent. If you
need more of the e-mails, please let me know.

Thank you Ben,

Larry Beer
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 82 of 112

Settlement amounts:

Warren Porter inSp@ction .....cccccccccsssssesecccesesseveersenersnsnveeetes $150.00
Warren Porter re-inSp@ction...ccccccccccccersecceceecerseeeessssseesenenss $75.00
Wd Law Off ICO... .sceccsccesccesessssesecsssessceseceseesssessesssensenseseees $150.00
Post Office GAF shingle Warrantee ......ccccccecseeerteeceeeneenerenee $29.19
Chamberlain Electric estimate .......c:cccccccessecsessessensesseeeseereeeesens $79.13
Radio Shack estimate .e.cccccccccesecesesenseecrerssessererseeseres 9205.50
Dubuque Glass estimate .......csccscesssesseresesensecnnanensavseeses 5300.00
Star Builders shingle replacement for GAF ............:eeeeeeseeeee $375.00
A/C repair Ingersoll ...c.cccsescscssscessesssstecseessenesseeassssseseeeas $2,503.75
Round fire pit COVES... .ccccccsesettecseessesssseesssseteseeseestsseesseseesses $90.75
Furnace roof Vent rain COVEF.....cccceccceeecscsesssserssavetvevsceescesseeees $162.40

Tru Home roof @St. w.ccsccsscccssseseresesssssssssevssesersseseevseie 923,000.00
Goodman Gutters @St.i.cccccsccseessssersesesseeeeetsseseeesees 52,062.00

 

Chamberlain Electric bill antenna.........0.:cccseeeee ASR $727.74
Dubuque Glass bill screens and COOP ......sscsscsseeseteseseenees $4,632.80
Granville Painting est. pergola... cece ssc seeesteeteeeeteseseere $497.00
Blotz Construction pergola ......ccceccceeeeseeceseetetseeneteentees $2,203.00
Wind Spinner replace.......cccccccsscsseccsscstsesecscerssseesessesaverssesasesens $63.25
Wind Spinner labor and material.........ccccecsseeeesees JadusdiNleanieie $50.00
Dodgeville Overhead Door @St.....cccceccceccsssscesssceeseceseseseenes $2,254.00
Blotz Construction garage walk through door... $1,644.35
Connely and Sons LLC fascia @St.........ccesecceseesseesseeenseeneenaeeees $775.00
H&H Painting house and garage... eeeseseeseteseetsereees $14,675.00
Connely and Sons LLC house Siding ............::cccsseeeeteeeens $12,000.00
Connely and Sons LLC garage Siding ........sccesscesscecstessseneees $9,200.00
Body shop refinish bilco doors, railings, clothline poles..............0.00 ?
Sub total $77,804.86

Non settlement 2% inflation $1556.10

Total $79360.96
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 83 of 112

/4 0 ]9

 

b

Ath st Pewee crs

In Account With

@# 4 j.DODGEVILLE
= OVERHEAD DOORS

" Overhead Doors & Openers
3637 Hwy. 18 * Dodgeville, WI 53533
608-935-0076

DESCRIPTION PRICE AMOUNT

 
 

Ov Ss’
7

 

Payment due upon completion. 1%% interest added per month after 15 days.
Case: 3:19-cv-00306-wmc Document #: 29-19
STATEMENT

GRANVILLE WHITEWASHING
and PAINTING SERVICE

MONTFORT,W! 53569
Phone 943-8281

7 l 25 | i7
ss CCOU =
Layvvy Reer. WITH

Lehulmore lU| S3709
TT Re- bt ain jhe

,20

Filed: 03/13/20 Page 84 of 112

a a. a i

——— th meetin em ees

ob. hail stevm.

eanisees cusdiesd Sand ouk \'8
_—. Lt heu rs \

 

 

(2hr
| Bees, bu

 

[Rigas nie. Wash a 6 eo
| s\@ #65 (ov i

east Stain r ca

| —_
#387

Ul

|

$e Phe.

a ] 261: 80.”

HO

eRe 1B 235. ey

 

 

 

 

 

 

 

 

/ 4 Hoel oe { . nf ase
a S ee wy li pail ow! 3 a _——
| \ ih sa Wer 4 Co naj apne ener | nf Abie.
see Sandpaper. ~3 i jh.
is Loy. * ee hoes HfL — PATS
: i ‘
meer heh nen eae dic am, ce See lds
=e | ee eee en
. . Lesecne ifn
1 | | ff
a : Lama naan _ se
1'h% P r Month Service Charge After 60 Days. An jnual Peconiage i

—F | “j-
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 85 of 112

 

 

 

 

 

 

- TRANSACTION ENTRY POINT-OF-SALE VERSION: 721 —
Employee: TWOMBLY,ALLISON E Store: 3471 Term: 19897 Tran: 88417
Trans: SALE Tax Xcpt:
ACTIVE KEYS
Acct No: 1 - = D,I.Y. Comments Price Source
Job No:
PRC: 1 WALK-IN Line Discount Tax Exception
Customer: 1 OD.I1.Y. Total Sub-Total
Terr: 9100 HOUSE Suspend
CAC: 1111 D.I.Y./CONSUMER
- SALES NUMBER SZ DESCRIPTION QTY PRICE EX PRICE T-
6501-05364 14 RES EXT GL EXTRA 1.00 26.99 26.99
6508-82814 16 SPRDK TRANS C BWN 1.00 51.99 51.99
6403-59915 16 SPRDK DCKWSH 1.00 10.19 10.19
0.00 0.00 0.00
SUB-TOTAL: 89.17 TAX: 4.90 TOTAL: 94.07
Enter SALES/CLASS/PRODUCT NUMBER or Enter for NON-MERCHANDISE MENU
f% Insert
Z Sy f ; f i f f ian
pg OUVe o,
A U aul se wi” "h ae”
é a \ Re, iL, Ba fe 1. ‘ iw a i r
; al we & and ee
Pi \ \ , ta 2; ‘ \ vf “ we ad
|! ia * f u~ . z ; ov” .
fi 7s a \ a? . pe =
al % aot _ Se on
: 1 % ioe i fe
. i oa ea” ae
ae “<< mth
~ ' N AP ft pall
& ie FO pe Oo
4 Pf A} pie
< ASA , nu C. I?
# ~ ine 4 Bf ' - ~
p’- wh”
rw
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 86 of 112

Christopher  Wlat | Farce epee
SRE or St. Py fee ARCH
Conn smore LD 9 5 FIOF 1g

PERFORMED AT:

b leT2 Cow stration TO pg 7 or phy Beer. |
- a Be iP 10 —- ok }
| |

/ |

 

 

 

 

 

 

 

 

 

 

 

 

Aik Material is guaranteed to be ac specified, and the above work was performed in accercdance wiih the drawings and specifications

 

 

srovided for the chove work and was comploted fii a substantial workmantike manner for the agreed sum of ee
Se ee —_ a So Dollars {§ .._._ Sn
This is a : | Partial “] Full invoice due and peyatiie by: _ cS | SEEGERS eerie ae
Month Day Year
in accordance with our {> Agreemen? | | Preposal Ne. _. Dated oo Lk |
Month Day Year

NCS32Z2
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 87 of 112

Claims Services
Claims Services

 

Help when you need it most!
Call any TRICOR oftice direct or the toll-free number 877-468-7426

Speak with your agent or
Email | Need Help

Evenings and Weekends — a TRICOR agent is on call!

Email | Need Help

Adding new Coverage

TO ADD or BIND new/additional coverage, you do need to speak with or get an email
confirmation that this coverage request is bound.

Benefit Solutions for Business
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 88 of 112

Your Claim
Nothing is More Important

i-

  

608-348-2421 ext 1305
or
877-468-7426 ext. 1305

Some claims are easier.

A guick conversation with your insurer or your TRICOR agent and you are set.

Arepair estimate from a trusted contractor is quickly approved and the work is
completed.

Some claims are not.

Your claim is important to us regardless of how large or small it is.

Sometimes there is no easy answer and lots of work is needed to recover and again be
in a good state.

We have years of experience helping our clients when they need us most.

* Complex or simple

* Large or small

» Finding the right contractors

* Establishing the right values

* Developing the right plan of action
* Assistance until resolution

Call us anytime during working hours or reach us evenings or weekends as needed. We
are here to help.

Bob Bellrichard, AIC, AIS, AINS

Client Claims Advocate

608-348-2421 ext. 1305 (after hours ext. 3)
877-468-7426 ext. 1305 (after hours ext. 3)
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 89 of 112
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 P

B

e 90 of 112

Porter’s Wisconsin Inspections, LLC CAPT
6938 Otter Creek Rd INVOICE #
Avoca, WI 53506 DATE: June 9, 2017

Phone 608-583-6024 Fax 608-583-6024

Billi To: Larry Beer For:
Inspection Services

 

 

 

 

 

DESCRIPTION AMOUNT
Trip # 2 for hail consultation with Insurance company $75.00
a - : 1?
TOTAL $75.00

Make all checks payable to Porter’s Wisconsin Inspections, LLC
If you have any questions concerming this invoice, contact Warren or Peg Porter 608-583-6024

THANK YOU FOR YOUR BUSINESS!

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 91 of 112

— erter’s

 

PE Nat

“nspections. LLC

6938 Otter Creek Rd
Avoca, WI 53506
608-583-6024

warrennorter2iagmail

ion)

To Larry Beer
610 10™ St.
Fennimore, WI 53809

Larry this is a report on my observations at your home relating to the hailstorm effects on your home,
especially relating to the newer roof shingles.

Though there does not appear to be many circular impact areas, there are numerous small holes where the
grit was dislodged. I would add pictures to this report but they do not show well. The issue with these
areas is that the UV radiation from the sun will shorten the life of the roofing as the grit is designed to
reflect the damaging solar radiation. In my opinion the roof could possibly age 25% to 30% faster, which
means shorter life expectancy. Since the shingle company does not cover hail damage and basically your
shingles have lost their warranty I would be expecting the insurance company to at a minimum pay out
30% of a replacement roof. The 30% would be best as inflation will eat into this in the coming years. I
have seen other insurance claims that actually pay to have the shingles completely replaced in cases like
this.

The other hail damaged areas where you have documentation and bids from contractors appear to be in
ine with what I observed. Since I am an inspector and not a contractor I do not keep up with repair costs
so I cannot be of much assistance there.

Warren J. Porter

WI Registered Home Inspector #88-106
POWTS Maintainer #72209

WOWRA Powts Evaluator #2008032
DNR Pump Installer #6648

Rental Weatherization #72209
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 92 of 112

ig gy.

L\arhen, MopA 2,

was on the State of Wisconsin's Dept. of Regulation and Licensing committee, to assist with the
origination of the Standards of Practice exam when Wisconsin rules dictated registration of Home
Inspectors in 1998, served as Vice President of the Madison Chapter of the Wisconsin Association of
Home Inspectors at that time and later became education director for several terms. strong belief in a
common sense attitude of discussing inspection findings and educating the home buyer.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 93 of 112

 

INVOICE
610 10th St
Fennimore, Wisconsin 53809
Porter's (608) 822-6858
Wisconsin
Inspections

Client: Latry Beer
Involve Number #S08BAAT ATG Lae
Involee Date: Friday, May +2, 2047 $1 50 : 00

 
   

OH baG Rescripion . , Unit Price alas
1 Roof Hail Damage Inspection $150.00 $150.00
Subtotal: $150.00

a
/
Sey?
:

 

Porter's Wisconsin Inspections LLC + (608) 583-6024 + warrenporter2@gmail.com $150.00

Thank you for your business! Submit payment to:
6938 Otter Creek Rd
Avoca, WI 53506
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 94 of 112

Claim #LA56442001H
Kathryn this wind spinner was damaged. It was hanging in the middle of the pergola. This needs to be replaced. $59.95 + 5.5%
sales tax. Total: $63.25 Free Freight. | will now start sanding the marks out of the pergola, will let you know how much time is

needed. Also | will need material for job and also need time for staining wind spinner.

Material, 1gal. Sherwin Williams Stain, paint brush, sand paper, cleaner, rental for sander, electricity, gas, rental for pressure
washer, rental for ladder. Give me the OK and | will send the bills later.

If you have a problem with this | will get a painting contractor to write a bid. Let me know ASAP. We need to start getting some of
these damages fixed.

Thank you,
Larry Beer

Sunrise Arts Wind Spinners

REDWOOD HELIX WIND SPINNER - 24"

Share Facebook Twitter Pinterest
5.0 out of 3 stars | customer review

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 95 of 112

 

Previous page

l.
Next page

This is a beautiful handcrafted wooden wind spinner made from Pacific redwood in a helix
shape. Each wind spinner has its own natural variations from the wood grain, color, and knot
patterns. The dimensions are 24 inches in length and seven inches at its widest. The edges are
rounded and smooth. It comes completely assembled, with a 16 inch cord, ready to hang up and
enjoy. Redwood is naturally weather resistant and we finish them with an additional UV coating.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 96 of 112

Let the breeze dictate how fast this can spin! Wood Helix Wind Spinner. * We welcome custom
orders.*

Top of Form

Qty: | =| Oty: 1
$59.95 59.95
Free Shipping

$59.95 sales tax 3.30 = 63.25

In Stock.
Usually takes between 2 and 3 days to create
Ships from and sold by Sunrise-Arts.

Gift-wrap available.

Aadtocart |4 44 to Cart

Turn on 1-Click ordering for this browser
Bottom of Form
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 97 of 112

al YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

it's time to get camfoartable. Date Invoice #
50 Broadway St. 13/9/2017 17683
Platteville, WI 53818
(608) 348-5555
Bill To
Larry Beer
610 10th St
Fennimore, W1 53809
P.O. Number Terms ;
Location
Due on receipt
Quantity Description Price Each Amount
Installed A/C due to compressor failure from hail storm damage.
1] Champion 2 Ton A/C ; 1,038.75 1,038.75
#W 117984573 ‘
1] 3 Ton Coil 593.65 593.65
#W1K7105871
35 | Line Set 3/8” x 3/4" 3.25 113.75
1] 3/4" CPVC Male 1.05 1.05
1] 3/4" CPYVC 90 0.75 0.75
1| 3/4" CPVC Tee 1.35 1.35
3 | 3/4" CPVC Pipe 0.90 2.70
0.5 | Freon R-410 46.00 23.00
6| 3/4" Pressed 90 4.20 25.20
4| 3/4” Pressed Female 6.65 26.60
2.) 3/4" Pressed Coupling 3.90 7.80
1] 1/2" CPVC 90 0.55 0.55
1] 1/2" CPVC 45 0.75 0.75
1] 1/2" CPVC Male 0.60 0.60
5] 1/2" CPVC Pipe 0.45 2.25
9.5 | Labor 70.00 665.00
THANK-YOU FOR YOUR BUSINESS. Total $2,503.75

 

 

 

AFTER 30 DAYS, 1 1/2% PER MONTH
(18% ANNUALLY) $1.50 MINIMUM

 

 

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 98 of 112

PROPOSAL

SCHRADER HEATING & A/C, LLC
PO Box 164
FENNIMORE, WI 53809
608-822-HEAT (4328)

JOHN SCHRADER

This proposal submitted to: Larry Beer

CARRIER 24ABB324 24,000 BTU 2 Ton 13 SEER A/C Unit

Evaporator coil installed in the furnace plenum

Insulated connecting refrigerant lineset

All high and low voltage wiring

We will check for leaks and evacuate the system with an electronic vacuum gauge
Condensate will be run to the floor drain

We will remove and dispose of the old A/C unit

I propose hereby to furnish material and labor complete in accordance with above specifications
for the sum of $2,600.90

You are agreeing to make payments as follows: payment of $2,400.00 upon acceptance and the
balance of $200.00 upon completion of the job.

Amounts not paid when due are subject to an 18% A.P.R. charge.
DEFAULT TERMS AND CONDITIONS WILL RESULT IN THE FILING OF A LIEN UNDER
CHAPTER 779, WISCONSIN STATUTES.
/ ; _~ a
Authorized Signature Qe wee Ce Et pate_.- S-/’)
;
This proposal may be withdrawn by John Schrader if not accepted within 30 days from the above date.

Acceptance of Proposal: The above prices, specifications and conditions are satisfactory and are hereby
accepted. You are authorized to do the work as specified. Payment will be made as outlined above.

Acceptance Signature DATE

 

PLEASE SIGN, DATE AND RETURN COPY WITH FIRST INSTALLMENT. THANK YOU!

DAALES Fen Hair STA MACH AB 90/7

, Lda

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 99 of 112

PROPOSAL
SCHRADER HEATING & A/C, LLC
PO Bax 164 Fennimore, WI 53809
Phone 608-822-HEAT (4328)
FAX 608-822-4328
JOHN SCHRADER

The existing A/C system does not meet current code
requirements.

R-22 components are no longer available

To meet code, condenser, refrigerant line and evaporator
coil must be replaced

For code requirements for R-410A refrigerant.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 100 of 112

 

/PROPOSAL |

 

 

 

HGEESON SaYORK

it's tune ko get comfortable.

50 Broadway
Platteville, WI 53818
(608) 348-5555

Proposal Submitted To: Work To Be Performed At:
Name: Larry Beer

Street: 610 10" St Street: 610 10" St

City: Fennimore City: Fennimore

State: WI 53809 State: W1 53809

Phone:

We hereby propose to furnish the materials and perform the labor necessary for the installation of a 13 Seer
A/C due to hail damage.

Dollars [$2,300.00 ]
10 Year Parts & 2 Year Labor Warranty

Al] material is guaranteed to be as specific, and the above work to be performed in accordance with the
drawings and specifications submitted for above work and completed in substantial workmanlike manner.

“Any alteration or deviation from above specifications, involving exwa | Submitted By__

costs, will be executed only upon written orders, and will become an Date: 8/21/17

extra charge over and above the estimate. Al] agreements contingent

upon strikes, accidents or delays beyond our control. Owner to carry Note-This proposal may be withdrawn by us if
fire, tornado and other necessary insurance upon above work, not accepted within 30 days.

 

Acceptance of Proposal
The above prices, specifications and conditions are satisfactory and are hereby accepted. You are
authorized to do the work as specified.
Date: Signature:

 

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 101 of 112

— arter’s

Luispections. LLC

6938 Otter Creek Rd
Avoca, WI 53506
608-583-6024.

warrenporter2.a email.com

To Larry Beer
610 10™ St.
Fennimore, WJ 53809

Larry this is a report on my observations at your home relating to the hailstorm effects on your home,
especially relating to the newer roof shingles.

Though there does not appear to be many circular impact areas, there are numerous small holes where the
grit was dislodged. I would add pictures to this report but they do not show well. The issue with these
areas is that the UV radiation from the sun will shorten the life of the roofing as the grit is designed to
reflect the damaging solar radiation. In my opinion the roof could possibly age 25% to 30% faster, which
means shorter life expectancy. Since the shingle company does not cover hail damage and basically your
shingles have lost their warranty I would be expecting the insurance company to at a minimum pay out
30% of a replacement roof. The 30% would be best as inflation will eat into this in the coming years. I
have seen other insurance claims that actually pay to have the shingles completely replaced in cases like
this.

The other hail damaged areas where you have documentation and bids from contractors appear to be in
line with what I observed. Since I am an inspector and not a contractor I do not keep up with repair costs
so I cannot be of much assistance there.

Warren J. Porter

WI Registered Home Inspector #88-106
POWTS Maintainer #72209

WOWRA Powts Evaluator #2008032
DNR Pump Installer #6648

Rental Weatherization #72209
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 102 of 112

. i : oh 4
Le Garret, pris,

was on the State of Wisconsin's Dept. of Regulation and Licensing committee, to assist with the
origination of the Standards of Practice exam when Wisconsin rules dictated registration of Home
Inspectors in 1998, served as Vice President of the Madison Chapter of the Wisconsin Association of
Home Inspectors at that time and later became education director for several terms. strong belief in a
common sense attitude of discussing inspection findings and educating the home buyer.
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 103 of 112

 

 

 

INVOICE
610 10th St
Fennimore, Wisconsin 53809
Porter's (608) 822-6858
Wisconsin
Inspections

Client: tarry Beer -
involve Number: ——-#8a8GH0T Seep rent Due
Inveice Date: Friday, May 42, 207 $ 1 50 4 00
OTe iRekre a ast eda Unit Price Amount
1 Roof Hail Damage Inspection $150.00 $150.00
Subtotal: $150.00

(1
by

 

Porter's Wisconsin Inspections LLC + (608) 583-6024 + warrenporter2@ gmail.com $150.00

Thank you for your business! Submit payment to:
6938 Otter Creek Rd
Avoca, WI 53506
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 104 of 112

CHAMBERLAIN ELECTRIC
1755 11TH STREET
FENNIMORE, WISCONSIN 53809
PHONE (608)-822-6564
Computer Consulting & Repair—Tv Antenna Sales & Service

os =e ee

 

 

April 15" 2017

Mr Larry Beer

610 10" Street
Fennimore, WI 53809

Service Charge to Estimate cost to repair tv antenna damaged by High Winds & Hail.

Sub Total $75.00
Sales Tax $ 4.13
Total $79.13

af, you

Gary Chamberlain )

Chamberlain Electric my

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 105 of 112

CHAMBERLAIN ELECTRIC
1755 11TH STREET
FENNIMORE, WISCONSIN 53809
PHONE (608)-822-6564
Computer Consulting & Repair—Tv Antenna Sales & Service

o- =e -

 

 

April 15" 2017

Mr Larry Beer
610 10" Street
Fennimore, WI 53809

 

 

1-Channel Master 4221 UHF Antenna $124.95
1-Channel Master 2018 High VHF &UHF Antenna $134.95
1-Channel Master Pre Amplifier $129.95
1-Winegard CC7870 Antenna Coupler $ 34.95
70ft-RG6 Coaxial Wire & Ends $ 30.00
Labor to install $125.00
Sub Total $579.80
Sales Tax $ 31.89
Total $611.69

The above items were damaged due to high winds and hail.

Thank you

 

Gary Chamberlain
Chamberlain Electric
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 106 of 112

CHAMBERLAIN ELECTRIC
1755 11TH STREET
FENNIMORE, WISCONSIN 53809
PHONE (608)-822-6564
Computer Consulting & Repair—Tv Antenna Sales & Service

—< . eee

 

 

September 15 2017

Mr Larry Beer
610 10" Street
Fennimore, WI 53809

 

 

1-Channel Master 4221 UHF Antenna $159.95
1-Channel Master 2018 High VHF &UHF Antenna $149.95
1-Channel Master Pre Amplifier $139.95
1-Winegard CC7870 Antenna Coupler $ 44.95
70ft-RG6 Coaxial Wire & Ends $ 45.00
Labor to install $150.00
Sub Total $689.80
Sales Tax $ 37.94
Total $727.74

The above items were damaged due to high winds and hail.

Thank you

Gh

oO
Gary Chamberlain (| 6 OD

Chamberlain Electric
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 107 of 112

> RadioShack. eee Eee

STORE OWNED AND OPERATED BY

 

 

 

 

 

 

 

 

 

 

 

 

 

oul lean
Ge Ghee [ten
syste
INVOICE NO.
com Ja Reer
© {Oo Q Ss. f = STORE NO.
Fennim orn wIt £387 DATE
Ti ry Change Trip Cherye 1S 7 tmilles 50°? 5000
Llsor Ze bor SO SI
|
J00e
Siioutotedchece «| YO SO
JOS, GO

 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 108 of 112

~ RadioShack. . eee eens

STORE OWNED AND OPERATED BY \ Ss

Aer’ nn* vy ales

b-po-i7 at Bh

 

 

 

 

 

 

 

 

 

 

 

 

\ . 3) xy
bo \“ ——VORSENOS
6/O /) > STORE NO,
fe AW Mow LUT SIH} _
‘cm ALOZO | Chamnel master Artenre| Q fr7 9g Ady, 7%
€M-2777 Titan & Aeeph Fer | R499 39.99
Trip Chega [Service Trip IS+miles | } Sore i a
RG b Wire. 50} ,30 a
RGE Ends 6 | 400 _ $00
] Leber So 60 9502e°
/ISo- OAFT SF Most 3 9 19.99
WEDCC7BIO Combiner Spit j aii ya tae
2a
i AE ser toot to the terms ana ao | Ue AL

 

 

 

 

Es my. Ae Cet 752. Ie

Due te Gh a excist v Antenna
 
 

 
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 111 of 112

we

Oona creda Re

iNew Construction | Rernodel yt
; Architectural Designs & Drafting |
608-391-0260

Tieensed & Insured

 

 

 

PROPOSAL
TO: Larry Beer Project: Hail damage garage
Larry Beer
610 10th Street Date: 9/8/2017

Fennimore, WI 53809

We propose to furnish all materials, equipment, and labor, subject to any exclusions listed below,
required to complete the following:

ny

Hail damage garage $9,200.00

Description of Services:

East and South elevations only.

Remove and dispose of cedar shakes and cedar trim

Install new house wrap

Instail new shakes and trim to match West and North elevations.
All materials provided by Connely and Sons.

Subtotal: $9,200.00
*0% Tax: $0.00
TOTAL: $9,200.00

Terms and Conditions

50% paid before work can begin.

Weekly progress billing based upon % of completion,

EXCLUSIONS:
Anything outside of the above detailed Scope of Work.
Prices good for 30 days.

Connely & Sons LLC - 1420 Garfield Street - Fennimore, WI 53809
Case: 3:19-cv-00306-wmc Document #: 29-19 Filed: 03/13/20 Page 112 of 112

y

Connely & Sons, LLC

) New Construction | Remodeling:

Architectural Design & Drafting

608-391-0260

Ecensed & Insured ica

 

 

 

PROPOSAL
TO: Larry Beer Project: Hail damage house
Larry Beer
610 10th Street Date: 9/8/2017

Fennimore, WI 53809

We propose to furnish all materials, equipment, and labor, subject to any exclusions listed below,

required to complete the following:

1. Hail damage house

| Description of Services:
East exposure
Remove and dispose of cedar shakes and trim.
Install new house wrap.
Install new shakes and trim to match.
Alt materials provided by Connely and Sons.

Subtotal:
*0% Tax:
TOTAL:
Terms and Conditions

50% paid before work can begin.
Weekly progress billing based upon % of completion.

EXCLUSIONS:
Anything outside of the above detailed Scope of Work.
Prices good for 30 days.

Connely & Sons LLC - 1420 Garfield Street - Fennimore, WI 53809

$12,000.00

$12,000.00
$0.00
$12,000.00
